Exhibit 10.17
[*] THE CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH
THE COMMISSION.
Execution Copy
PLEDGE AND SECURITY AGREEMENT
     THIS PLEDGE AND SECURITY AGREEMENT (as it may be amended or modified from
time to time, the “Security Agreement”) is entered into as of November 25, 2009
by and between ALTRA HOLDINGS, INC., a Delaware corporation (“Holdings”), ALTRA
INDUSTRIAL MOTION, INC., a Delaware corporation, the other Subsidiaries of
Holdings named on the signature pages hereto (each a “Grantor”, and
collectively, the “Grantors”), and JPMORGAN CHASE BANK, N.A., in its capacity as
administrative agent (the “Administrative Agent”) for the lenders party to the
Credit Agreement referred to below.
PRELIMINARY STATEMENT
     The Grantors, the Administrative Agent and the Lenders are entering into a
Credit Agreement dated as of the date hereof (as it may be amended or modified
from time to time, the “Credit Agreement”). Each Grantor is entering into this
Security Agreement in order to induce the Lenders to enter into and extend
credit to the Borrowers under the Credit Agreement and to secure the Secured
Obligations that such Grantor has agreed to guarantee pursuant to Article X of
the Credit Agreement.
     ACCORDINGLY, the Grantors and the Administrative Agent, on behalf of the
Lenders, hereby agree as follows:
ARTICLE I
DEFINITIONS
     1.1. Terms Defined in Credit Agreement. All capitalized terms used herein
and not otherwise defined shall have the meanings assigned to such terms in the
Credit Agreement.
     1.2. Terms Defined in UCC. Terms defined in the UCC which are not otherwise
defined in this Security Agreement are used herein as defined in the UCC.
     1.3. Definitions of Certain Terms Used Herein. As used in this Security
Agreement, in addition to the terms defined in the Preliminary Statement, the
following terms shall have the following meanings:
     “Accounts” shall have the meaning set forth in Article 9 of the UCC.
     “Article” means a numbered article of this Security Agreement, unless
another document is specifically referenced.
     “Assigned Contracts” means, with respect to any Grantor, collectively, all
of such Grantors’ rights and remedies under, and all moneys and claims for money
due or to become due to such Grantor under those contracts and other agreements
between such Grantor and any party other than the Administrative Agent or any
Lender, and any other material contracts, and any and all amendments,
supplements, extensions, and renewals thereof, including all rights and claims
of such Grantor now or hereafter existing: (a) under any insurance, indemnities,
warranties, and guarantees provided for or arising out of or in connection with
any of the foregoing agreements; (b) for any damages arising out of or for
breach or default under or in connection with any of the foregoing contracts;
(c) to all other amounts from time to time paid or payable under or in
connection with any of the foregoing agreements; or (d) to exercise or enforce
any and all covenants, remedies, powers and privileges thereunder.
     “Chattel Paper” shall have the meaning set forth in Article 9 of the UCC.
     “Closing Date” means the date of the Credit Agreement.
     “Collateral” shall have the meaning set forth in Article II.

 



--------------------------------------------------------------------------------



 



     “Collateral Access Agreement” means any landlord waiver or other agreement,
in form and substance satisfactory to the Administrative Agent, between the
Administrative Agent and any third party (including any bailee, consignee,
customs broker, or other similar Person) in possession of any Collateral or any
landlord of any Grantor for any real property where any Collateral is located,
as such landlord waiver or other agreement may be amended, restated, or
otherwise modified from time to time.
     “Collateral Report” means any certificate (including any Borrowing Base
Certificate), report or other document delivered by any Grantor to the
Administrative Agent or any Lender with respect to the Collateral pursuant to
any Loan Document.
     “Collection Account” means the account at JPMorgan Chase Bank, N.A., so
designated by the Administrative Agent, in a written notice delivered to the
Grantors, to be the “Collection Account”, to which funds on deposit in Deposit
Accounts, Securities Accounts and Lock Boxes (other than Excluded Accounts) and
all payments received in respect of Accounts shall be remitted at all times
during an Availability Trigger Period.
     “Commercial Tort Claims” means “commercial tort claims” as set forth in
Article 9 of the UCC and shall include, without limitation, the existing
commercial tort claims of the Grantors set forth in Exhibit C-2 attached hereto.
     “Control” shall have the meaning set forth in Article 8 or, if applicable,
in Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.
     “Copyrights” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all copyrights, rights and
interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all renewals of any of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing throughout
the world.
     “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.
     “Deposit Accounts” shall have the meaning set forth in Article 9 of the
UCC.
     “Documents” shall have the meaning set forth in Article 9 of the UCC.
     “Equipment” shall have the meaning set forth in Article 9 of the UCC.
     “Event of Default” means an event described in Section 5.1.
     “Exhibit” refers to a specific exhibit to this Security Agreement, unless
another document is specifically referenced.
     “Fixtures” shall have the meaning set forth in Article 9 of the UCC.
     “General Intangibles” shall have the meaning set forth in Article 9 of the
UCC.
     “Goods” shall have the meaning set forth in Article 9 of the UCC.
     “Instruments” shall have the meaning set forth in Article 9 of the UCC.
     “Inventory” shall have the meaning set forth in Article 9 of the UCC.

2



--------------------------------------------------------------------------------



 



     “Investment Property” shall have the meaning set forth in Article 9 of the
UCC.
     “Lenders” means the lenders party to the Credit Agreement and their
successors and assigns.
     “Letter-of-Credit Rights” shall have the meaning set forth in Article 9 of
the UCC.
     “Licenses” means, with respect to any Person, all of such Person’s right,
title, and interest in and to (a) any and all licensing agreements or similar
arrangements in and to its Patents, Copyrights, or Trademarks, (b) all income,
royalties, damages, claims, and payments now or hereafter due or payable under
and with respect thereto, including, without limitation, damages and payments
for past and future breaches thereof, and (c) all rights to sue for past,
present, and future breaches thereof.
     “Lock Boxes” shall have the meaning set forth in Section 7.1(a).
     “Lock Box Agreements” shall have the meaning set forth in Section 7.1(a).
     “Patents” means, with respect to any Person, all of such Person’s right,
title, and interest in and to: (a) any and all patents and patent applications;
(b) all inventions and improvements described and claimed therein; (c) all
reissues, divisions, continuations, renewals, extensions, and
continuations-in-part thereof; (d) all income, royalties, damages, claims, and
payments now or hereafter due or payable under and with respect thereto,
including, without limitation, damages and payments for past and future
infringements thereof; (e) all rights to sue for past, present, and future
infringements thereof; and (f) all rights corresponding to any of the foregoing
throughout the world.
     “Permitted Liens” means Liens permitted under Section 6.02 of the Credit
Agreement.
     “Pledged Collateral” means all Instruments, Securities and other Investment
Property of the Grantors, whether or not physically delivered to the
Administrative Agent pursuant to this Security Agreement; provided, however,
Pledged Collateral shall not include more than 65% of the issued and outstanding
Equity Interests entitled to vote (within the meaning of Treas. Reg. Section
1.956-2(c)(2)) owned by each Grantor in each Foreign Subsidiary.
     “Receivables” means the Accounts, Chattel Paper, Documents, Investment
Property, Instruments and any other rights or claims to receive money which are
General Intangibles or which are otherwise included as Collateral.
     “Required Secured Parties” means (a) prior to an acceleration of the
Obligations under the Credit Agreement, the Required Lenders, (b) after an
acceleration of the Obligations under the Credit Agreement but prior to the date
upon which the Credit Agreement has terminated by its terms and all of the
obligations thereunder have been paid in full, Lenders holding in the aggregate
at least a majority of the total of the Aggregate Credit Exposure, and (c) after
the Credit Agreement has terminated by its terms and all of the Obligations
thereunder have been paid in full (whether or not the Obligations under the
Credit Agreement were ever accelerated), Lenders holding in the aggregate at
least a majority of the aggregate net early termination payments and all other
amounts then due and unpaid from any Grantor to the Lenders under Swap
Agreement, as determined by the Administrative Agent in its reasonable
discretion.
     “Section” means a numbered section of this Security Agreement, unless
another document is specifically referenced.
     “Securities Accounts” has the meaning assigned to such term in Article 8 of
the UCC.
     “Security” has the meaning set forth in Article 8 of the UCC.

3



--------------------------------------------------------------------------------



 



     “Stock Rights” means all dividends, instruments or other distributions and
any other right or property which the Grantors shall receive or shall become
entitled to receive for any reason whatsoever with respect to, in substitution
for or in exchange for any Equity Interest constituting Collateral, any right to
receive an Equity Interest and any right to receive earnings, in which the
Grantors now have or hereafter acquire any right, issued by an issuer of such
Equity Interest.
     “Supporting Obligations” shall have the meaning set forth in Article 9 of
the UCC.
     “Trademarks” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all trademarks (including
service marks), trade names, trade dress, and trade styles and the registrations
and applications for registration thereof and the goodwill of the business
symbolized by the foregoing; (b) all licenses of the foregoing, whether as
licensee or licensor; (c) all renewals of the foregoing; (d) all income,
royalties, damages, and payments now or hereafter due or payable with respect
thereto, including, without limitation, damages, claims, and payments for past
and future infringements thereof; (e) all rights to sue for past, present, and
future infringements of the foregoing, including the right to settle suits
involving claims and demands for royalties owing; and (f) all rights
corresponding to any of the foregoing throughout the world.
     “UCC” means the Uniform Commercial Code, as in effect from time to time, of
the State of New York or of any other state the laws of which are required as a
result thereof to be applied in connection with the attachment, perfection or
priority of, or remedies with respect to, Administrative Agent’s or any Lender’s
Lien on any Collateral.
     The foregoing definitions shall be equally applicable to both the singular
and plural forms of the defined terms.
ARTICLE II
GRANT OF SECURITY INTEREST
     To secure the prompt and complete payment and performance of the Secured
Obligations, each Grantor hereby pledges, assigns and grants to the
Administrative Agent, on behalf of and for the ratable benefit of the Lenders, a
security interest in all of its right, title and interest in, to and under all
personal property and other assets, whether now owned by or owing to, or
hereafter acquired by or arising in favor of such Grantor (including under any
trade name or derivations thereof), and whether owned or consigned by or to, or
leased from or to, such Grantor, and regardless of where located (all of which
will be collectively referred to as the “Collateral”), including:

  (i)   all Accounts;     (ii)   all Chattel Paper;     (iii)   all Copyrights,
Patents and Trademarks;     (iv)   all Documents;     (v)   all Equipment;    
(vi)   all Fixtures;     (vii)   all General Intangibles;     (viii)   all
Goods;     (ix)   all Instruments;     (x)   all Inventory;     (xi)   all
Investment Property;     (xii)   all cash or cash equivalents;     (xiii)   all
letters of credit, Letter-of-Credit Rights and Supporting Obligations;

4



--------------------------------------------------------------------------------



 



  (xiv)   all Deposit Accounts with any bank or other financial institution;    
(xv)   all Securities Accounts with any bank or other financial institution;    
(xvi)   all Commercial Tort Claims;     (xvii)   all Assigned Contracts; and    
(xviii)   and all accessions to, substitutions for and replacements, proceeds
(including Stock Rights), insurance proceeds and products of the foregoing,
together with all books and records, customer lists, credit files, computer
files, programs, printouts and other computer materials and records related
thereto and any General Intangibles at any time evidencing or relating to any of
the foregoing.

     Notwithstanding anything herein to the contrary, in no event shall the
Collateral include, and no Grantor shall be deemed to have granted a security
interest in, the following: (i) any of such Grantor’s rights or interests in or
under, any lease, license, contract or agreement to which such Grantor is a
party to the extent, but only to the extent that such a grant would, under the
terms of such lease, license, contract or agreement constitute or result in
(a) the abandonment, invalidation or unenforceability of any right, title or
interest of such Grantor therein or (b) a breach or termination pursuant to the
terms of, or a default under such lease, license, contract or agreement (other
than to the extent that any such term would be rendered ineffective pursuant to
Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor provision or
provisions) of any relevant jurisdiction or any other applicable law (including
any bankruptcy or insolvency laws) or principles of equity), provided that
(x) immediately upon the ineffectiveness, lapse or termination of any such
provision, the Collateral shall include, and such Grantor shall be deemed to
have granted a security interest in, all such rights and interests as if such
provision had never been in effect and (y) to the extent that any such lease,
license, contract or agreement would otherwise constitute Collateral (but for
the provisions of this paragraph), all proceeds resulting from the sale or
disposition by any Grantor of any rights of such Grantor under such lease,
license, contract or agreement shall constitute Collateral, (ii) any equipment
or other fixed or capital assets owned by a Grantor acquired after the date
hereof that is subject to a Lien securing a purchase money financing, project
financing or capital or finance lease obligation permitted to be incurred
pursuant to the Credit Agreement if the contract or other agreement in which
such Lien is granted (or the documentation providing for such purchase money,
project financing or capital or finance lease obligation) prohibits the creation
of any other Lien on such property, provided, that immediately upon the
ineffectiveness, lapse or termination of any such provision, the Collateral
shall include, and such Grantor shall be deemed to have granted a security
interest in, all such rights and interests as if such provision had never been
in effect, (iii) more than 65% of the issued and outstanding Equity Interests
entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) in
each Foreign Subsidiary, and (iv) any Trademark applications filed in the U.S.
Patent and Trademark Office on the basis of such Grantor’s “intent-to-use” such
trademark, unless and until acceptable evidence of use of the trademark has been
filed with and accepted by the U.S. Patent and Trademark Office pursuant to
Section 1(c) or Section 1(d) of the Lanham Act (15 U.S.C. 1051, et seq.), to the
extent that granting a lien in such Trademark application prior to such filing
would adversely affect the enforceability or validity of such Trademark
application.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
     Each Grantor represents and warrants to the Administrative Agent and the
Lenders that:
     3.1. Title, Perfection and Priority. Such Grantor has good and valid rights
in or the power to transfer the Collateral and title to the Collateral with
respect to which it has purported to grant a security interest hereunder, free
and clear of all Liens except for Liens permitted under Section 4.1(e), and has
full power and authority to grant to the Administrative Agent the security
interest in such Collateral pursuant hereto. When financing statements have been
filed in the appropriate offices against such Grantor in the locations listed on
Exhibit F, the Administrative Agent will have a fully perfected first priority
security interest in that Collateral of the Grantor in which a security interest
may be perfected by filing, subject only to Liens permitted under
Section 4.1(e).

5



--------------------------------------------------------------------------------



 



     3.2. Type and Jurisdiction of Organization, Organizational and
Identification Numbers. The type of entity of such Grantor, its state of
organization, the organizational number issued to it by its state of
organization and its federal employer identification number are set forth on
Exhibit A.
     3.3. Principal Location. Such Grantor’s mailing address and the location of
its place of business (if it has only one) or its chief executive office (if it
has more than one place of business), are disclosed in Exhibit A; such Grantor
has no other places of business except those set forth in Exhibit A.
     3.4. Collateral Locations. All of such Grantor’s locations where Collateral
is located are listed on Exhibit A. All of said locations are owned by such
Grantor except for locations (i) which are leased by the Grantor as lessee and
designated in Part VII(b) of Exhibit A and (ii) at which Inventory is held in a
public warehouse or is otherwise held by a bailee or on consignment as
designated in Part VII(c) of Exhibit A.
     3.5. Deposit Accounts; Securities Accounts; Lock Boxes. All of such
Grantor’s Deposit Accounts, Securities Accounts and Lock Boxes are listed on
Exhibit B.
     3.6. Exact Names. Such Grantor’s name in which it has executed this
Security Agreement is the exact name as it appears in such Grantor’s
organizational documents, as amended, as filed with such Grantor’s jurisdiction
of organization. Such Grantor has not, during the past five years, been known by
or used any other corporate or fictitious name, or been a party to any merger or
consolidation, or been a party to any acquisition.
     3.7. Letter-of-Credit Rights; Chattel Paper; Commercial Tort Claims.
Exhibit C-1 lists all Letter-of-Credit Rights and Chattel Paper of such Grantor
having a value in excess of $500,000, individually. Set forth on Exhibit C-2 is
a description of each Commercial Tort Claim of such Grantor having a value in
excess of $500,000, individually (including a listing of the parties,
description of the dispute, and, if available, case number). All action by the
Grantor necessary or desirable to protect and perfect the Administrative Agent’s
Lien on each item listed on Exhibits C-1 and C-2 (including the delivery of all
originals and the placement of a legend on all Chattel Paper as required
hereunder) has been duly taken. The Administrative Agent will have a fully
perfected first priority security interest in the Collateral listed on Exhibits
C-1 and C-2, subject only to Liens permitted under Section 4.1(e).
     3.8. Accounts and Chattel Paper.
          (a) The names of the obligors, amounts owing, due dates and other
information with respect to its Accounts and Chattel Paper are and will be
correctly stated in all records of such Grantor relating thereto and in all
invoices and Collateral Reports with respect thereto furnished to the
Administrative Agent by such Grantor from time to time. As of the time when each
Account or each item of Chattel Paper arises, such Grantor shall be deemed to
have represented and warranted that such Account or Chattel Paper, as the case
may be, and all records relating thereto, are genuine and in all respects what
they purport to be.
          (b) With respect to its Accounts, except as specifically disclosed on
the most recent Collateral Report, (i) all Accounts are Eligible Accounts;
(ii) all Accounts represent bona fide sales of Inventory or rendering of
services to Account Debtors in the ordinary course of such Grantor’s business
and are not evidenced by a judgment, Instrument or Chattel Paper; (iii) there
are no setoffs, claims or disputes existing or asserted with respect thereto and
such Grantor has not made any agreement with any Account Debtor for any
extension of time for the payment thereof, any compromise or settlement for less
than the full amount thereof, any release of any Account Debtor from liability
therefor, or any deduction therefrom except a discount or allowance allowed by
such Grantor in the ordinary course of its business for prompt payment and
disclosed to the Administrative Agent; (iv) to such Grantor’s knowledge, there
are no facts, events or occurrences which in any way impair the validity or
enforceability thereof or could reasonably be expected to reduce the amount
payable thereunder as shown on such Grantor’s books and records and any
invoices, statements and Collateral Reports with respect thereto; (v) such
Grantor has not received any notice of proceedings or actions which are
threatened or pending against any Account Debtor which might result in any
adverse change in such Account Debtor’s financial condition; and (vi) such
Grantor has no knowledge that any Account Debtor is unable generally to pay its
debts as they become due.

6



--------------------------------------------------------------------------------



 



          (c) In addition, with respect to all of its Accounts, (i) the amounts
shown on all invoices, statements and Collateral Reports with respect thereto
are actually and absolutely owing to such Grantor as indicated thereon and are
not in any way contingent; (ii) no payments have been or shall be made thereon
except payments immediately delivered to a Lock Box as required pursuant to
Section 7.1; and (iii) to such Grantor’s knowledge, all Account Debtors have the
capacity to contract.
     3.9. Inventory. With respect to any of its Inventory scheduled or listed on
the most recent Collateral Report, (a) such Inventory (other than Inventory in
transit) is located at one of such Grantor’s locations set forth on Exhibit A,
(b) no Inventory (other than Inventory in transit) is now, or shall at any time
or times hereafter be stored at any other location except as permitted by
Section 4.1(g), (c) such Grantor has good, indefeasible and merchantable title
to such Inventory and such Inventory is not subject to any Lien or security
interest or document whatsoever except for the Lien granted to the
Administrative Agent, for the benefit of the Administrative Agent and Lenders,
and except for Permitted Liens, (d) except as specifically disclosed in the most
recent Collateral Report, such Inventory is Eligible Inventory of good and
merchantable quality, free from any defects, (e) such Inventory is not subject
to any licensing, patent, royalty, trademark, trade name or copyright agreements
with any third parties which would require any consent of any third party upon
sale or disposition of that Inventory or the payment of any monies to any third
party upon such sale or other disposition, (f) such Inventory has been
substantially produced in accordance with the Federal Fair Labor Standards Act
of 1938, as amended, and all rules, regulations and orders thereunder and
(g) the completion of manufacture, sale or other disposition of such Inventory
by the Administrative Agent following an Event of Default shall not require the
consent of any Person and shall not constitute a breach or default under any
contract or agreement to which such Grantor is a party or to which such property
is subject.
     3.10. Intellectual Property. Such Grantor does not have any interest in, or
title to, any Patent, Trademark or Copyright except as set forth in Exhibit D,
which exhibit shall be delivered to the Administrative Agent not later than
thirty (30) days after the Effective Date pursuant to Section 4.7(f). This
Security Agreement is effective to create a valid and continuing Lien and, upon
filing of appropriate financing statements in the offices listed on Exhibit F
and this Security Agreement with the United States Copyright Office and the
United States Patent and Trademark Office, fully perfected first priority
security interests in favor of the Administrative Agent on such Grantor’s
Patents, Trademarks and Copyrights, such perfected security interests are
enforceable as such as against any and all creditors of and purchasers from such
Grantor; and all action necessary or desirable to protect and perfect the
Administrative Agent’s Lien on such Grantor’s Patents, Trademarks or Copyrights
shall have been duly taken.
     3.11. Filing Requirements. None of its Equipment is covered by any
certificate of title, except for motor vehicles having an aggregate value not in
excess of $2,500,000. None of the Collateral owned by it is of a type for which
security interests or liens may be perfected by filing under any federal statute
except for (a) motor vehicles and (b) Patents, Trademarks and Copyrights held by
such Grantor and described in Exhibit D.
     3.12. No Financing Statements, Security Agreements. No financing statement
or security agreement describing all or any portion of the Collateral which has
not lapsed or been terminated naming such Grantor as debtor has been filed or is
of record in any jurisdiction except (a) for financing statements or security
agreements naming the Administrative Agent on behalf of the Lenders as the
secured party and (b) as permitted by Section 4.1(e).
     3.13. Pledged Collateral.
          (a) Exhibit E sets forth a complete and accurate list of all Pledged
Collateral owned by such Grantor. Such Grantor is the direct, sole beneficial
owner and sole holder of record of the Pledged Collateral listed on Exhibit E as
being owned by it, free and clear of any Liens, except for Permitted Liens. Such
Grantor further represents and warrants that (i) all Pledged Collateral owned by
it constituting an Equity Interest has been (to the extent such concepts are
relevant with respect to such Pledged Collateral) duly authorized, validly
issued, are fully paid and non-assessable, (ii) with respect to any certificates
delivered to the Administrative Agent representing an Equity Interest, either
such certificates are Securities as defined in Article

7



--------------------------------------------------------------------------------



 



8 of the UCC as a result of actions by the issuer or otherwise, or, if such
certificates are not Securities, such Grantor has so informed the Administrative
Agent so that the Administrative Agent may take steps to perfect its security
interest therein as a General Intangible, (iii) all such Pledged Collateral held
by a securities intermediary is covered by a Control Agreement among such
Grantor, the securities intermediary and the Administrative Agent pursuant to
which the Administrative Agent has Control and (iv) all Pledged Collateral which
represents Indebtedness owed to such Grantor has been duly authorized,
authenticated or issued and delivered by the issuer of such Indebtedness, is the
legal, valid and binding obligation of such issuer and such issuer is not in
default thereunder.
          (b) In addition, (i) none of the Pledged Collateral owned by it has
been issued or transferred in violation of the securities registration,
securities disclosure or similar laws of any jurisdiction to which such issuance
or transfer may be subject, (ii) there are existing no options, warrants, calls
or commitments of any character whatsoever relating to such Pledged Collateral
or which obligate the issuer of any Equity Interest included in the Pledged
Collateral to issue additional Equity Interests, and (iii) no consent, approval,
authorization, or other action by, and no giving of notice, filing with, any
governmental authority or any other Person is required for the pledge by such
Grantor of such Pledged Collateral pursuant to this Security Agreement or for
the execution, delivery and performance of this Security Agreement by such
Grantor, or for the exercise by the Administrative Agent of the voting or other
rights provided for in this Security Agreement or for the remedies in respect of
the Pledged Collateral pursuant to this Security Agreement, except as may be
required in connection with such disposition by laws affecting the offering and
sale of securities generally.
          (c) Except as set forth in Exhibit E, such Grantor owns 100% of the
issued and outstanding Equity Interests which constitute Pledged Collateral
owned by it and none of the Pledged Collateral which represents Indebtedness
owed to such Grantor is subordinated in right of payment to other Indebtedness
or subject to the terms of an indenture.
ARTICLE IV
COVENANTS
     From the date of this Security Agreement, and thereafter until this
Security Agreement is terminated, each Grantor agrees that:
     4.1. General.
          (a) Collateral Records. Such Grantor will maintain complete and
accurate books and records with respect to the Collateral, and furnish to the
Administrative Agent, with sufficient copies for each of the Lenders, updates
with respect to Exhibits A, B, C-1, C-2, D, E, F and G hereto in accordance with
Section 4.1(c) and such reports relating to such Collateral as the
Administrative Agent shall from time to time request.
          (b) Authorization to File Financing Statements; Ratification. Such
Grantor hereby authorizes the Administrative Agent to file, and if requested
will deliver to the Administrative Agent, all financing statements and other
documents and take such other actions as may from time to time be requested by
the Administrative Agent in order to maintain, subject to Permitted Liens, a
first perfected security interest in and, if applicable, Control of, the
Collateral owned by such Grantor. Any financing statement filed by the
Administrative Agent may be filed in any filing office in any UCC jurisdiction
and may (i) indicate such Grantor’s Collateral (1) as all assets of the Grantor
or words of similar effect, regardless of whether any particular asset comprised
in the Collateral falls within the scope of Article 9 of the UCC or such
jurisdiction, or (2) by any other description which reasonably approximates the
description contained in this Security Agreement, and (ii) contain any other
information required by part 5 of Article 9 of the UCC for the sufficiency or
filing office acceptance of any financing statement or amendment, including
(A) whether such Grantor is an organization, the type of organization and any
organization identification number issued to such Grantor, and (B) in the case
of a financing statement filed as a fixture filing or indicating such Grantor’s
Collateral as as-extracted collateral or timber to be cut, a sufficient
description of real property to which the Collateral relates. Such Grantor also
agrees to furnish any such information to the Administrative Agent promptly upon
request.

8



--------------------------------------------------------------------------------



 



Such Grantor also ratifies its authorization for the Administrative Agent to
have filed in any UCC jurisdiction any initial financing statements or
amendments thereto if filed prior to the date hereof.
          (c) Further Assurances. Such Grantor will, if so requested by the
Administrative Agent, furnish to the Administrative Agent, as often as the
Administrative Agent requests, statements and schedules further identifying and
describing the Collateral owned by it and such other reports and information in
connection with its Collateral as the Administrative Agent may reasonably
request, all in such detail as the Administrative Agent may specify. Such
Grantor also agrees to take any and all actions necessary to defend title to the
Collateral against all persons and to defend the security interest of the
Administrative Agent in its Collateral and the priority thereof against any Lien
not expressly permitted hereunder. For purposes of this Security Agreement, all
references to Exhibits A, B, C-1, C-2, D, E, F and G hereto shall be deemed to
refer to each such exhibit as updated from time to time pursuant to supplements
and amendments delivered by the Grantor to the Administrative Agent.
          (d) Disposition of Collateral. Such Grantor will not sell, lease or
otherwise dispose of the Collateral owned by it except for dispositions
specifically permitted pursuant to Section 6.05 of the Credit Agreement.
          (e) Liens. Such Grantor will not create, incur, or suffer to exist any
Lien on the Collateral owned by it except Permitted Liens.
          (f) Other Financing Statements. Such Grantor will not authorize the
filing of any financing statement naming it as debtor covering all or any
portion of the Collateral owned by it, except as permitted by Section 4.1(e).
Such Grantor acknowledges that it is not authorized to file any financing
statement or amendment or termination statement with respect to any financing
statement without the prior written consent of the Administrative Agent, subject
to such Grantor’s rights under Section 9-509(d)(2) of the UCC.
          (g) Locations. Such Grantor will not (i) maintain any Collateral owned
by it at any location other than those locations listed on Exhibit A,
(ii) otherwise change, or add to, such locations without the Administrative
Agent’s prior written consent as required by the Credit Agreement (and if the
Administrative Agent gives such consent, such Grantor will concurrently
therewith obtain a Collateral Access Agreement for each such location to the
extent required by the Credit Agreement), or (iii) change its principal place of
business or chief executive office from the location identified on Exhibit A,
other than as permitted by the Credit Agreement.
          (h) Compliance with Terms. Such Grantor will perform and comply with
all obligations in respect of the Collateral owned by it and all agreements to
which it is a party or by which it is bound relating to such Collateral.
     4.2. Receivables.
          (a) Certain Agreements on Receivables. Such Grantor will not make or
agree to make any discount, credit, rebate or other reduction in the original
amount owing on a Receivable or accept in satisfaction of a Receivable less than
the original amount thereof, except that, prior to the occurrence of an Event of
Default, such Grantor may discount or adjust the amount of Accounts arising from
the sale of Inventory in accordance with its present policies and in the
ordinary course of business.
          (b) Collection of Receivables. Except as otherwise provided in this
Security Agreement, such Grantor will collect and enforce, at such Grantor’s
sole expense, all amounts due or hereafter due to such Grantor under the
Receivables owned by it.
          (c) Delivery of Invoices. Such Grantor will deliver to the
Administrative Agent immediately upon its request duplicate invoices with
respect to each Account owned by it bearing such language of assignment as the
Administrative Agent shall specify.

9



--------------------------------------------------------------------------------



 



          (d) Disclosure of Counterclaims on Receivables. If (i) any discount,
credit or agreement to make a rebate or to otherwise reduce the amount owing on
any Receivable owned by such Grantor exists or (ii) if, to the knowledge of such
Grantor, any dispute, setoff, claim, counterclaim or defense exists or has been
asserted or threatened with respect to any such Receivable, such Grantor will
promptly disclose such fact to the Administrative Agent in writing. Such Grantor
shall send the Administrative Agent a copy of each credit memorandum in excess
of $500,000 as soon as issued, and such Grantor shall promptly report each
credit memo and each of the facts required to be disclosed to the Administrative
Agent in accordance with this Section 4.2(d) on the Borrowing Base Certificates
submitted by it.
          (e) Electronic Chattel Paper. Such Grantor shall take all steps
necessary to grant the Administrative Agent Control of all electronic chattel
paper in accordance with the UCC and all “transferable records” as defined in
each of the Uniform Electronic Transactions Act and the Electronic Signatures in
Global and National Commerce Act.
     4.3. Inventory and Equipment.
          (a) Maintenance of Goods. Such Grantor will do all things necessary to
maintain, preserve, protect and keep its Inventory and the Equipment in good
repair and working and saleable condition, except for damaged or defective goods
arising in the ordinary course of such Grantor’s business and except for
ordinary wear and tear in respect of the Equipment.
          (b) Returned Inventory. If an Account Debtor returns any Inventory to
such Grantor when no Event of Default exists, then such Grantor shall promptly
determine the reason for such return and shall issue a credit memorandum to the
Account Debtor in the appropriate amount. Such Grantor shall immediately report
to the Administrative Agent any return involving inventory having a fair market
value in excess of $500,000. Each such report shall indicate the reasons for the
returns and the locations and condition of the returned Inventory. In the event
any Account Debtor returns Inventory to such Grantor when an Event of Default
exists, such Grantor, upon the request of the Administrative Agent, shall:
(i) hold the returned Inventory in trust for the Administrative Agent;
(ii) segregate all returned Inventory from all of its other property;
(iii) dispose of the returned Inventory solely according to the Administrative
Agent’s written instructions; and (iv) not issue any credits or allowances with
respect thereto without the Administrative Agent’s prior written consent. All
returned Inventory shall be subject to the Administrative Agent’s Liens thereon.
Whenever any Inventory is returned, the related Account shall be deemed
ineligible to the extent of the amount owing by the Account Debtor with respect
to such returned Inventory and such returned Inventory shall not be Eligible
Inventory.
          (c) Inventory Count; Perpetual Inventory System. Such Grantor will
conduct a physical count of its Inventory at least once per fiscal year, and
after and during the continuation of an Event of Default, at such other times as
the Administrative Agent requests. Such Grantor, at its own expense, shall
deliver to the Administrative Agent the results of each physical verification,
which such Grantor has made, or has caused any other Person to make on its
behalf, of all or any portion of its Inventory. Such Grantor will maintain a
perpetual inventory reporting system at all times.
          (d) Equipment. Such Grantor shall promptly inform the Administrative
Agent of any additions to or deletions from its Equipment which individually
exceed $2,500,000. Such Grantor will not, without the Administrative Agent’s
prior written consent, alter or remove any identifying symbol or number on any
of such Grantor’s Equipment constituting Collateral.
     4.4. Delivery of Instruments, Securities, Chattel Paper and Documents. Such
Grantor will (a) deliver to the Administrative Agent promptly following the
execution of this Security Agreement the originals of (x) all Chattel Paper
having a value in excess of $500,000 and (y) all Securities and Instruments, in
each case constituting Collateral owned by it (if any then exist), (b) hold in
trust for the Administrative Agent upon receipt and immediately thereafter
deliver to the Administrative Agent any such Chattel Paper, Securities and
Instruments constituting Collateral, (c) upon the Administrative Agent’s
request, deliver to the Administrative Agent (and thereafter hold in trust for
the Administrative Agent upon receipt and immediately deliver to the
Administrative Agent) any Document evidencing or constituting Collateral and
(d) upon the Administrative

10



--------------------------------------------------------------------------------



 



Agent’s request, deliver to the Administrative Agent a duly executed amendment
to this Security Agreement, in the form of Exhibit G hereto (the “Amendment”),
pursuant to which such Grantor will pledge such additional Collateral. Such
Grantor hereby authorizes the Administrative Agent to attach each Amendment to
this Security Agreement and agrees that all additional Collateral owned by it
set forth in such Amendments shall be considered to be part of the Collateral.
Notwithstanding anything to the contrary contained in this Security Agreement or
any other Loan Document, not later than thirty (30) days after the Effective
Date, such Grantor shall deliver to the Administrative Agent the original
certificates representing the Equity Interests of Foreign Subsidiaries which
constitute Pledged Collateral owned by such Grantor as of the Effective Date,
together with the executed undated powers for each such certificate.
     4.5. Uncertificated Pledged Collateral.
          (a) Such Grantor will cause the issuers of Equity Interests which
constitute Pledged Collateral owned by such Grantor to comply with any and all
instructions originated by the Administrative Agent regarding such Equity
Interests, notwithstanding anything to the contrary in any other agreement
between such Grantor and such issuers. Such Grantor further agrees that it shall
cause the issuers of Equity Interests which constitute Pledged Collateral owned
by such Grantor not to certificate such Equity Interests or register any party
other than such Grantor, another Grantor or the Administrative Agent or the
Administrative Agent’s designee as the registered owner of any portion of such
Equity Interests, or allow any party other than the Administrative Agent or its
designee to become the holder of any such Equity Interests or an entitlement
thereto, in each case without the prior written consent of the Administrative
Agent.
          (b) Such Grantor will permit the Administrative Agent from time to
time to cause the appropriate issuers (and, if held with a securities
intermediary, such securities intermediary) of uncertificated securities or
other types of Pledged Collateral owned by it not represented by certificates to
mark their books and records with the numbers and face amounts of all such
uncertificated securities or other types of Pledged Collateral not represented
by certificates and all rollovers and replacements therefor to reflect the Lien
of the Administrative Agent granted pursuant to this Security Agreement. Without
limiting the foregoing, such Grantor will, with respect to any such Pledged
Collateral held with a securities intermediary, cause such securities
intermediary to enter into a control agreement with the Administrative Agent, in
form and substance satisfactory to the Administrative Agent, giving the
Administrative Agent Control.
          (c) Each Grantor that is an issuer of uncertificated securities which
constitute Pledged Collateral hereby acknowledges and agrees that (i) the
Administrative Agent shall be deemed to have “control” over such uncertificated
securities within the meaning of Section 8-106 of the UCC, (ii) such Grantor
shall comply with all instructions originated by the Administrative Agent
regarding such uncertificated securities, (iii) such Grantor shall market its
books and records to reflect the Lien of the Administrative Agent in such
uncertificated securities, and (iv) such Grantor shall not register any transfer
of any portion of such uncertificated securities to any Person other than to
another Grantor or to the Administrative Agent or the Administrative Agent’s
designee.
          (d) Each of the parties hereto acknowledges and agrees that this
Security Agreement evidences the Administrative Agent’s “control” over all
“uncertificated securities” and “investment property” constituting Pledged
Collateral in accordance with the applicable provisions of, and as such terms
are defined in, Articles 8 and 9 of the UCC.
     4.6. Pledged Collateral.
          (a) Changes in Capital Structure of Issuers. Except as otherwise
permitted under the terms of the Credit Agreement, such Grantor will not
(i) permit or suffer any issuer of an Equity Interest constituting Pledged
Collateral owned by it to dissolve, merge, liquidate, retire any of its Equity
Interests or other Instruments or Securities evidencing ownership, reduce its
capital, sell or encumber all or substantially all of its assets (except for
Permitted Liens and sales of assets permitted pursuant to Section 4.1(d)) or
merge or consolidate with any other entity, or (ii) vote any such Pledged
Collateral in favor of any of the foregoing.

11



--------------------------------------------------------------------------------



 



          (b) Issuance of Additional Securities. Such Grantor will not permit or
suffer the issuer of an Equity Interest constituting Pledged Collateral owned by
it to issue additional Equity Interests, any right to receive the same or any
right to receive earnings, except to such Grantor or another Grantor.
          (c) Registration of Pledged Collateral. Such Grantor will permit any
registrable Pledged Collateral owned by it to be registered in the name of the
Administrative Agent or its nominee at any time at the option of the Required
Secured Parties.
          (d) Exercise of Rights in Pledged Collateral.
          (i) Without in any way limiting the foregoing and subject to clause
(ii) below, such Grantor shall have the right to exercise all voting rights or
other rights relating to the Pledged Collateral owned by it for all purposes not
inconsistent with this Security Agreement, the Credit Agreement or any other
Loan Document; provided however, that no vote or other right shall be exercised
or action taken which would have the effect of impairing the rights of the
Administrative Agent in respect of such Pledged Collateral.
          (ii) Such Grantor will permit the Administrative Agent or its nominee
at any time after the occurrence and during the continuance of an Event of
Default, without notice, to exercise all voting rights or other rights relating
to the Pledged Collateral owned by it, including, without limitation, exchange,
subscription or any other rights, privileges, or options pertaining to any
Equity Interest or Investment Property constituting such Pledged Collateral as
if it were the absolute owner thereof.
          (iii) Such Grantor shall be entitled to collect and receive for its
own use all cash dividends and interest paid in respect of the Pledged
Collateral owned by it to the extent not in violation of the Credit Agreement
other than any of the following distributions and payments (collectively
referred to as the “Excluded Payments”): (A) dividends and interest paid or
payable other than in cash in respect of such Pledged Collateral, and
instruments and other property received, receivable or otherwise distributed in
respect of, or in exchange for, any Pledged Collateral; (B) dividends and other
distributions paid or payable in cash in respect of such Pledged Collateral in
connection with a partial or total liquidation or dissolution or in connection
with a reduction of capital, capital surplus or paid-in capital of an issuer;
and (C) cash paid, payable or otherwise distributed, in respect of principal of,
or in redemption of, or in exchange for, such Pledged Collateral; provided
however, that until actually paid, all rights to such distributions shall remain
subject to the Lien created by this Security Agreement; and
          (iv) All Excluded Payments and all other distributions in respect of
any of the Pledged Collateral owned by such Grantor, whenever paid or made,
shall be delivered to the Administrative Agent to hold as Pledged Collateral and
shall, if received by such Grantor, be received in trust for the benefit of the
Administrative Agent, be segregated from the other property or funds of such
Grantor, and be forthwith delivered to the Administrative Agent as Pledged
Collateral in the same form as so received (with any necessary endorsement).
     4.7. Intellectual Property.
          (a) Such Grantor will use its best efforts to secure all consents and
approvals necessary or appropriate for the assignment to or benefit of the
Administrative Agent of any License held by such Grantor and to enforce the
security interests granted hereunder; provided, however, that the foregoing
shall not apply to any License for the use of intellectual property where such
License is for the use of intellectual property that is commercially available.
          (b) Such Grantor shall notify the Administrative Agent immediately if
it knows or has reason to know that any application or registration relating to
any Patent, Trademark or Copyright (now or hereafter existing) may become
abandoned or dedicated, or of any adverse determination or development
(including the institution of, or any such determination or development in, any
proceeding in the United States Patent and Trademark Office, the United States
Copyright Office or any court) regarding such Grantor’s

12



--------------------------------------------------------------------------------



 



ownership of any Patent, Trademark or Copyright, its right to register the same,
or to keep and maintain the same.
          (c) In no event shall such Grantor, either directly or through any
agent, employee, licensee or designee, file an application for the registration
of any Patent, Trademark or Copyright with the United States Patent and
Trademark Office, the United States Copyright Office or any similar office or
agency without giving the Administrative Agent prior written notice thereof,
and, upon request of the Administrative Agent, such Grantor shall execute and
deliver any and all security agreements as the Administrative Agent may request
to evidence the Administrative Agent’s first priority security interest on such
Patent, Trademark or Copyright, and the General Intangibles of such Grantor
relating thereto or represented thereby.
          (d) Such Grantor shall take all actions necessary or requested by the
Administrative Agent to maintain and pursue each application, to obtain the
relevant registration and to maintain the registration of each of its Patents,
Trademarks and Copyrights (now or hereafter existing), including the filing of
applications for renewal, affidavits of use, affidavits of noncontestability and
opposition and interference and cancellation proceedings, except if such Patent,
Trademark or Copyright is not material to the conduct of such Grantor’s
business.
          (e) Such Grantor shall, unless it shall reasonably determine that such
Patent, Trademark or Copyright is in no way material to the conduct of its
business or operations, promptly sue for infringement, misappropriation or
dilution and to recover any and all damages for such infringement,
misappropriation or dilution, and shall take such other actions as the
Administrative Agent shall deem appropriate under the circumstances to protect
such Patent, Trademark or Copyright. In the event that such Grantor institutes
suit because any of its Patents, Trademarks or Copyrights constituting
Collateral is infringed upon, or misappropriated or diluted by a third party,
such Grantor shall comply with Section 4.8.
          (f) Notwithstanding anything to the contrary contained in this
Security Agreement or any other Loan Document, not later than thirty (30) days
after the Effective Date, such Grantor shall (i) deliver to the Administrative
Agent the results of patent and trademark searches of the U.S. Patent and
Trademark Office databases, evidencing its ownership of all Patents and
Trademarks held by such Grantor, together with a true, correct and complete
listing of all Patents and Trademarks (including any licenses of the foregoing)
in which such Grantor has an ownership interest, which listing shall be attached
to this Security Agreement as Exhibit D, and (ii) execute and deliver in favor
of the Administrative Agent (x) a patent security agreement and (y) a trademark
security agreement, in each case in form and substance reasonably satisfactory
to the Administrative Agent.
     4.8. Commercial Tort Claims. Such Grantor shall promptly, and in any event
within fifteen (15) Business Days after the same is acquired by it, notify the
Administrative Agent of any Commercial Tort Claim acquired by it having a value
in excess of $500,000 and, unless the Administrative Agent otherwise consents,
such Grantor shall enter into an amendment to this Security Agreement, in the
form of Exhibit G hereto, granting to Administrative Agent a first priority
security interest in such commercial tort claim.
     4.9. Letter-of-Credit Rights. If such Grantor is or becomes the beneficiary
of a letter of credit having a value in excess of $500,000, it shall promptly,
and in any event within two Business Days after becoming a beneficiary, notify
the Administrative Agent thereof and cause the issuer and/or confirmation bank
to (i) consent to the assignment of any Letter-of-Credit Rights to the
Administrative Agent and (ii) agree to direct all payments thereunder to a
Deposit Account at the Administrative Agent or subject to a Control Agreement
for application to the Secured Obligations, in accordance with Section 2.18 of
the Credit Agreement, all in form and substance reasonably satisfactory to the
Administrative Agent.
     4.10. Federal, State or Municipal Claims. Such Grantor will promptly notify
the Administrative Agent of any Collateral which constitutes a claim against the
United States government or any state or local government or any instrumentality
or agency thereof having a value in excess of $1,000,000, the assignment of
which claim is restricted by federal, state or municipal law.

13



--------------------------------------------------------------------------------



 



     4.11. No Interference. Such Grantor agrees that it will not interfere with
any right, power and remedy of the Administrative Agent provided for in this
Security Agreement or now or hereafter existing at law or in equity or by
statute or otherwise, or the exercise or beginning of the exercise by the
Administrative Agent of any one or more of such rights, powers or remedies.
     4.12. Insurance.
          (a) In the event any Collateral is located in any area that has been
designated by the Federal Emergency Management Agency as a “Special Flood Hazard
Area”, such Grantor shall purchase and maintain flood insurance on such
Collateral (including any personal property which is located on any real
property leased by such Loan Party within a “Special Flood Hazard Area”). The
amount of flood insurance required by this Section shall be in an amount equal
to the lesser of the total Commitment or the total replacement cost value of the
improvements.
          (b) All insurance policies required hereunder and under Section 5.09
of the Credit Agreement shall name the Administrative Agent (for the benefit of
the Administrative Agent and the Lenders) as an additional insured or as loss
payee, as applicable, and shall contain loss payable clauses or mortgagee
clauses, through endorsements in form and substance satisfactory to the
Administrative Agent, which provide that: (i) all proceeds thereunder with
respect to any Collateral shall be payable to the Administrative Agent to be
held, remitted to the Grantors or applied against the Secured Obligations as
provided in the Credit Agreement; (ii) no such insurance shall be affected by
any act or neglect of the insured or owner of the property described in such
policy; and (iii) such policy and loss payable or mortgagee clauses may be
canceled, amended, or terminated only upon at least thirty (30) days prior
written notice given to the Administrative Agent.
          (c) All premiums on any such insurance shall be paid when due by such
Grantor, and copies of the policies delivered to the Administrative Agent. If
such Grantor fails to obtain any insurance as required by this Section, the
Administrative Agent may obtain such insurance at the Grantor’s expense. By
purchasing such insurance, the Administrative Agent shall not be deemed to have
waived any Default arising from the Grantor’s failure to maintain such insurance
or pay any premiums therefor.
     4.13. Collateral Access Agreements. Such Grantor shall use commercially
reasonable efforts to obtain, within 120 days following the Closing Date, a
Collateral Access Agreement, from (x) the lessor of each leased property and
(y) from any bailee or consignee with respect to any warehouse, processor or
converter facility or other location, in each case where inventory having a fair
market value in excess of $500,000 is stored or located or where machinery or
equipment having a fair market value in excess of $500,000 is stored or located,
which agreement or letter shall provide access rights, contain a waiver or
subordination of all Liens or claims that the landlord, bailee or consignee may
assert against the Collateral at that location, and shall otherwise be
reasonably satisfactory in form and substance to the Administrative Agent. After
the Closing Date, no real property or warehouse space shall be leased by such
Grantor and no Inventory shall be shipped to a processor or converter under
arrangements established after the Closing Date, unless and until a satisfactory
Collateral Access Agreement shall first have been obtained with respect to such
location (unless the fair market value of the inventory at such location, or the
fair market value of the machinery and equipment at such location, is less than
$500,000). Notwithstanding the foregoing, if a Collateral Access Agreement has
not been obtained with respect to any location where inventory is stored or
located, Eligible Inventory at that location shall be subject to the
establishment of Reserves acceptable to the Administrative Agent. Such Grantor
shall timely and fully pay and perform its obligations under all leases and
other agreements with respect to each leased location or third party warehouse
where any Collateral is or may be located.
     4.14. Control Agreements. Such Grantor will provide to the Administrative
Agent Control Agreements to the extent required under Section 5.12 of the Credit
Agreement.
     4.15. Change of Name or Location; Change of Fiscal Year. Except as
otherwise expressly permitted under the Credit Agreement, such Grantor shall not
(a) change its name as it appears in official filings in the state of its
incorporation or organization, (b) change its chief executive office, principal
place of business, mailing address, corporate offices or warehouses or locations
at which Collateral is held or stored, or the

14



--------------------------------------------------------------------------------



 



location of its records concerning the Collateral as set forth in the Security
Agreement, (c) change the type of entity that it is, (d) change its organization
identification number, if any, issued by its state of incorporation or other
organization, or (e) change its state of incorporation or organization, in each
case, unless the Administrative Agent shall have received at least twenty
(20) days prior written notice of such change and the Administrative Agent shall
have acknowledged in writing that either (1) such change will not adversely
affect the validity, perfection or priority of the Administrative Agent’s
security interest in the Collateral, or (2) any reasonable action requested by
the Administrative Agent in connection therewith has been completed or taken
(including any action to continue the perfection of any Liens in favor of the
Administrative Agent, on behalf of Lenders, in any Collateral), provided that,
any new location shall be in the continental U.S. Such Grantor shall not change
its fiscal year which currently ends on December 31.
     4.16. Assigned Contracts. Such Grantor will use its best efforts to secure
all consents and approvals necessary or appropriate for the assignment to or for
the benefit of the Administrative Agent of any Assigned Contract held by such
Grantor and to enforce the security interests granted hereunder, except where
the failure to obtain such consent or approval could not reasonably be expected
to result in a Material Adverse Effect. Such Grantor shall fully perform all of
its obligations under each of its Assigned Contracts, and shall enforce all of
its rights and remedies thereunder, in each case, as it deems appropriate in its
business judgment; provided however, that such Grantor shall not take any action
or fail to take any action with respect to its Assigned Contracts which would
cause the termination of an Assigned Contract unless the Grantor shall have
reasonably determined that the termination of such Assigned Contract would not
have a Material Adverse Effect. Without limiting the generality of the
foregoing, such Grantor shall take all action necessary or appropriate to
permit, and shall not take any action which would have any materially adverse
effect upon, the full enforcement of all indemnification rights under its
Assigned Contracts. Such Grantor shall notify the Administrative Agent and the
Lenders in writing, promptly after such Grantor becomes aware thereof, of any
event or fact which could give rise to a claim by it for indemnification in an
amount in excess of $500,000 under any of its Assigned Contracts, and shall
diligently pursue such right to recover such claim and report to the
Administrative Agent on all further developments with respect thereto. If Full
Cash Dominion shall be in effect, such Grantor shall deposit into a Deposit
Account at the Administrative Agent or subject to a Control Agreement for
application to the Secured Obligations, in accordance with Section 2.18 of the
Credit Agreement, all amounts received by such Grantor as indemnification or
otherwise pursuant to its Assigned Contracts. If such Grantor shall fail after
the Administrative Agent’s demand to pursue diligently any right under its
Assigned Contracts, or if an Event of Default then exists, the Administrative
Agent may, and at the direction of the Required Secured Parties shall, directly
enforce such right in its own or such Grantor’s name and may enter into such
settlements or other agreements with respect thereto as the Administrative Agent
or the Required Secured Parties, as applicable, shall determine. In any suit,
proceeding or action brought by the Administrative Agent for the benefit of the
Lenders under any Assigned Contract for any sum owing thereunder or to enforce
any provision thereof, such Grantor shall indemnify and hold the Administrative
Agent and Lenders harmless from and against all expense, loss or damage suffered
by reason of any defense, setoff, counterclaims, recoupment, or reduction of
liability whatsoever of the obligor thereunder arising out of a breach by such
Grantor of any obligation thereunder or arising out of any other agreement,
indebtedness or liability at any time owing from such Grantor to or in favor of
such obligor or its successors. All such obligations of such Grantor shall be
and remain enforceable only against such Grantor and shall not be enforceable
against the Administrative Agent or the Lenders. Notwithstanding any provision
hereof to the contrary, such Grantor shall at all times remain liable to observe
and perform all of its duties and obligations under its Assigned Contracts, and
the Administrative Agent’s or any Lender’s exercise of any of their respective
rights with respect to the Collateral shall not release such Grantor from any of
such duties and obligations. Neither the Administrative Agent nor any Lender
shall be obligated to perform or fulfill any of such Grantor’s duties or
obligations under its Assigned Contracts or to make any payment thereunder, or
to make any inquiry as to the nature or sufficiency of any payment or property
received by it thereunder or the sufficiency of performance by any party
thereunder, or to present or file any claim, or to take any action to collect or
enforce any performance, any payment of any amounts, or any delivery of any
property.

15



--------------------------------------------------------------------------------



 



ARTICLE V
EVENTS OF DEFAULT AND REMEDIES
     5.1. Events of Default. The occurrence of any one or more of the following
events shall constitute an Event of Default hereunder:
          (a) Any representation or warranty made by or on behalf of any Grantor
under or in connection with this Security Agreement shall be materially false as
of the date on which made.
          (b) The breach by any Grantor of any of the terms or provisions of
Article IV or Article VII.
          (c) The breach by any Grantor (other than a breach which constitutes
an Event of Default under any other Section of this Article V) of any of the
terms or provisions of this Security Agreement which is not remedied within
twenty (20) days after such breach.
          (d) The occurrence of any “Event of Default” under, and as defined in,
the Credit Agreement.
          (e) Any Equity Interest which is included within the Collateral shall
at any time constitute a Security or the issuer of any such Equity Interest
shall take any action to have such interests treated as a Security unless
(i) all certificates or other documents constituting such Security have been
delivered to the Administrative Agent and such Security is properly defined as
such under Article 8 of the UCC of the applicable jurisdiction, whether as a
result of actions by the issuer thereof or otherwise, or (ii) the Administrative
Agent has entered into a control agreement with the issuer of such Security or
with a securities intermediary relating to such Security and such Security is
defined as such under Article 8 of the UCC of the applicable jurisdiction,
whether as a result of actions by the issuer thereof or otherwise.
     5.2. Remedies.
          (a) Upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent may exercise any or all of the following
rights and remedies:
          (i) those rights and remedies provided in this Security Agreement, the
Credit Agreement, or any other Loan Document; provided that, this Section 5.2(a)
shall not be understood to limit any rights or remedies available to the
Administrative Agent and the Lenders prior to an Event of Default;
          (ii) those rights and remedies available to a secured party under the
UCC (whether or not the UCC applies to the affected Collateral) or under any
other applicable law (including, without limitation, any law governing the
exercise of a bank’s right of setoff or bankers’ lien) when a debtor is in
default under a security agreement;
          (iii) give notice of sole control or any other instruction under any
Control Agreement or and other control agreement with any securities
intermediary and take any action therein with respect to such Collateral;
          (iv) without notice (except as specifically provided in Section 8.1 or
elsewhere herein), demand or advertisement of any kind to any Grantor or any
other Person, enter the premises of any Grantor where any Collateral is located
(through self-help and without judicial process) to collect, receive, assemble,
process, appropriate, sell, lease, assign, grant an option or options to
purchase or otherwise dispose of, deliver, or realize upon, the Collateral or
any part thereof in one or more parcels at public or private sale or sales
(which sales may be adjourned or continued from time to time with or without
notice and may take place at any Grantor’s premises or elsewhere), for cash, on
credit or for

16



--------------------------------------------------------------------------------



 



future delivery without assumption of any credit risk, and upon such other terms
as the Administrative Agent may deem commercially reasonable; and
          (v) concurrently with written notice to the applicable Grantor,
transfer and register in its name or in the name of its nominee the whole or any
part of the Pledged Collateral, to exchange certificates or instruments
representing or evidencing Pledged Collateral for certificates or instruments of
smaller or larger denominations, to exercise the voting and all other rights as
a holder with respect thereto, to collect and receive all cash dividends,
interest, principal and other distributions made thereon and to otherwise act
with respect to the Pledged Collateral as though the Administrative Agent was
the outright owner thereof.
          (b) The Administrative Agent, on behalf of the Lenders, may comply
with any applicable state or federal law requirements in connection with a
disposition of the Collateral and compliance will not be considered to adversely
affect the commercial reasonableness of any sale of the Collateral.
          (c) The Administrative Agent shall have the right upon any such public
sale or sales and, to the extent permitted by law, upon any such private sale or
sales, to purchase for the benefit of the Administrative Agent and the Lenders,
the whole or any part of the Collateral so sold, free of any right of equity
redemption, which equity redemption the Grantor hereby expressly releases.
          (d) Until the Administrative Agent is able to effect a sale, lease, or
other disposition of Collateral, the Administrative Agent shall have the right
to hold or use Collateral, or any part thereof, to the extent that it deems
appropriate for the purpose of preserving Collateral or its value or for any
other purpose deemed appropriate by the Administrative Agent. The Administrative
Agent may, if it so elects, seek the appointment of a receiver or keeper to take
possession of Collateral and to enforce any of the Administrative Agent’s
remedies (for the benefit of the Administrative Agent and Lenders), with respect
to such appointment without prior notice or hearing as to such appointment.
          (e) If, after the Credit Agreement has terminated by its terms and all
of the Obligations have been paid in full, there remain Swap Obligations
outstanding, the Required Secured Parties may exercise the remedies provided in
this Section 5.2 upon the occurrence of any event which would allow or require
the termination or acceleration of any Swap Obligations pursuant to the terms of
the Swap Agreement.
          (f) Notwithstanding the foregoing, neither the Administrative Agent
nor the Lenders shall be required to (i) make any demand upon, or pursue or
exhaust any of their rights or remedies against, any Grantor, any other obligor,
guarantor, pledgor or any other Person with respect to the payment of the
Secured Obligations or to pursue or exhaust any of their rights or remedies with
respect to any Collateral therefor or any direct or indirect guarantee thereof,
(ii) marshal the Collateral or any guarantee of the Secured Obligations or to
resort to the Collateral or any such guarantee in any particular order, or
(iii) effect a public sale of any Collateral.
          (g) Each Grantor recognizes that the Administrative Agent may be
unable to effect a public sale of any or all the Pledged Collateral and may be
compelled to resort to one or more private sales thereof in accordance with
clause (a) above. Each Grantor also acknowledges that any private sale may
result in prices and other terms less favorable to the seller than if such sale
were a public sale and, notwithstanding such circumstances, agrees that any such
private sale shall not be deemed to have been made in a commercially
unreasonable manner solely by virtue of such sale being private. The
Administrative Agent shall be under no obligation to delay a sale of any of the
Pledged Collateral for the period of time necessary to permit any Grantor or the
issuer of the Pledged Collateral to register such securities for public sale
under the Securities Act of 1933, as amended, or under applicable state
securities laws, even if the applicable Grantor and the issuer would agree to do
so.
     5.3. Grantor’s Obligations Upon Default. Upon the request of the
Administrative Agent after the occurrence and during the continuance of an Event
of Default, each Grantor will:

17



--------------------------------------------------------------------------------



 



          (a) assemble and make available to the Administrative Agent the
Collateral and all books and records relating thereto at any place or places
specified by the Administrative Agent, whether at a Grantor’s premises or
elsewhere;
          (b) permit the Administrative Agent, by the Administrative Agent’s
representatives and agents, to enter, occupy and use any premises where all or
any part of the Collateral, or the books and records relating thereto, or both,
are located, to take possession of all or any part of the Collateral or the
books and records relating thereto, or both, to remove all or any part of the
Collateral or the books and records relating thereto, or both, and to conduct
sales of the Collateral, without any obligation to pay the Grantor for such use
and occupancy;
          (c) prepare and file, or cause an issuer of Pledged Collateral to
prepare and file, with the Securities and Exchange Commission or any other
applicable government agency, registration statements, a prospectus and such
other documentation in connection with the Pledged Collateral as the
Administrative Agent may request, all in form and substance satisfactory to the
Administrative Agent, and furnish to the Administrative Agent, or cause an
issuer of Pledged Collateral to furnish to the Administrative Agent, any
information regarding the Pledged Collateral in such detail as the
Administrative Agent may specify;
          (d) take, or cause an issuer of Pledged Collateral to take, any and
all actions necessary to register or qualify the Pledged Collateral to enable
the Administrative Agent to consummate a public sale or other disposition of the
Pledged Collateral; and
          (e) at its own expense, cause the independent certified public
accountants then engaged by each Grantor to prepare and deliver to the
Administrative Agent and each Lender, at any time, and from time to time,
promptly upon the Administrative Agent’s request, the following reports with
respect to the applicable Grantor: (i) a reconciliation of all Accounts; (ii) an
aging of all Accounts; (iii) trial balances; and (iv) a test verification of
such Accounts.
     5.4. Grant of Intellectual Property License. For the purpose of enabling
the Administrative Agent to exercise the rights and remedies under this
Article V following the occurrence and during the continuance of an Event of
Default, each Grantor hereby (a) grants to the Administrative Agent, for the
benefit of the Administrative Agent and the Lenders, an irrevocable,
nonexclusive license (exercisable without payment of royalty or other
compensation to any Grantor) to use, license or sublicense any intellectual
property rights now owned or hereafter acquired by such Grantor, and wherever
the same may be located, and including in such license access to all media in
which any of the licensed items may be recorded or stored and to all computer
software and programs used for the compilation or printout thereof and
(b) irrevocably agrees that the Administrative Agent may sell any of such
Grantor’s Inventory directly to any person, including without limitation persons
who have previously purchased the Grantor’s Inventory from such Grantor and in
connection with any such sale or other enforcement of the Administrative Agent’s
rights under this Security Agreement, may sell Inventory which bears any
Trademark owned by or licensed to such Grantor and any Inventory that is covered
by any Copyright owned by or licensed to such Grantor and the Administrative
Agent may finish any work in process and affix any Trademark owned by or
licensed to such Grantor and sell such Inventory as provided herein.
ARTICLE VI
ACCOUNT VERIFICATION; ATTORNEY IN FACT; PROXY
     6.1. Account Verification. The Administrative Agent may at any time, in the
Administrative Agent’s own name, in the name of a nominee of the Administrative
Agent, or in the name of any Grantor communicate (by mail, telephone, facsimile
or otherwise) with the Account Debtors of any such Grantor, parties to contracts
with any such Grantor and obligors in respect of Instruments of any such Grantor
to verify with such Persons, to the Administrative Agent’s satisfaction, the
existence, amount, terms of, and any other matter relating to, Accounts,
Instruments, Chattel Paper, payment intangibles and/or other Receivables;
provided that, unless an Event of Default shall have occurred and be continuing,
the Administrative Agent shall notify the Grantors prior to contacting Account
Debtors.

18



--------------------------------------------------------------------------------



 



     6.2. Authorization for Secured Party to Take Certain Action.
          (a) Each Grantor irrevocably authorizes the Administrative Agent at
any time and from time to time in the sole discretion of the Administrative
Agent and appoints the Administrative Agent as its attorney in fact (i) to
execute on behalf of such Grantor as debtor and to file financing statements
necessary or desirable in the Administrative Agent’s sole discretion to perfect
and to maintain the perfection and priority of the Administrative Agent’s
security interest in the Collateral, (ii) to endorse and collect any cash
proceeds of the Collateral, (iii) to file a carbon, photographic or other
reproduction of this Security Agreement or any financing statement with respect
to the Collateral as a financing statement and to file any other financing
statement or amendment of a financing statement (which does not add new
collateral or add a debtor) in such offices as the Administrative Agent in its
sole discretion deems necessary or desirable to perfect and to maintain the
perfection and priority of the Administrative Agent’s security interest in the
Collateral, (iv) to contact and enter into one or more agreements with the
issuers of uncertificated securities which are Pledged Collateral or with
securities intermediaries holding Pledged Collateral as may be necessary or
advisable to give the Administrative Agent Control over such Pledged Collateral,
(v) to apply the proceeds of any Collateral received by the Administrative Agent
to the Secured Obligations as provided in Section 7.4, (vi) to discharge past
due taxes, assessments, charges, fees or Liens on the Collateral (except for
such Liens as are specifically permitted hereunder), (vii) to contact Account
Debtors for any reason, (viii) to demand payment or enforce payment of the
Receivables in the name of the Administrative Agent or such Grantor and to
endorse any and all checks, drafts, and other instruments for the payment of
money relating to the Receivables, (ix) to sign such Grantor’s name on any
invoice or bill of lading relating to the Receivables, drafts against any
Account Debtor of the Grantor, assignments and verifications of Receivables,
(x) to exercise all of such Grantor’s rights and remedies with respect to the
collection of the Receivables and any other Collateral, (xi) to settle, adjust,
compromise, extend or renew the Receivables, (xii) to settle, adjust or
compromise any legal proceedings brought to collect Receivables, (xiii) to
prepare, file and sign such Grantor’s name on a proof of claim in bankruptcy or
similar document against any Account Debtor of such Grantor, (xiv) to prepare,
file and sign such Grantor’s name on any notice of Lien, assignment or
satisfaction of Lien or similar document in connection with the Receivables,
(xv) to change the address for delivery of mail addressed to such Grantor to
such address as the Administrative Agent may designate and to receive, open and
dispose of all mail addressed to such Grantor, and (xvi) to do all other acts
and things necessary to carry out this Security Agreement; and such Grantor
agrees to reimburse the Administrative Agent on demand for any payment made or
any expense incurred by the Administrative Agent in connection with any of the
foregoing; provided that, this authorization shall not relieve such Grantor of
any of its obligations under this Security Agreement or under the Credit
Agreement.
          (b) All acts of said attorney or designee are hereby ratified and
approved. The powers conferred on the Administrative Agent, for the benefit of
the Administrative Agent and Lenders, under this Section 6.2 are solely to
protect the Administrative Agent’s interests in the Collateral and shall not
impose any duty upon the Administrative Agent or any Lender to exercise any such
powers. The Administrative Agent agrees that, except for the powers granted in
Section 6.2(a)(i)-(vi), 6.2(a)(vii) solely with respect to periodic account
verifications with prior notice to the Grantors, and Section 6.2(a)(xvi), it
shall not exercise any power or authority granted to it unless an Event of
Default has occurred and is continuing.
     6.3. Proxy. EACH GRANTOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS THE
ADMINISTRATIVE AGENT AS ITS PROXY AND ATTORNEY-IN-FACT (AS SET FORTH IN SECTION
6.2 ABOVE) WITH RESPECT TO ITS PLEDGED COLLATERAL, INCLUDING THE RIGHT TO VOTE
SUCH PLEDGED COLLATERAL, WITH FULL POWER OF SUBSTITUTION TO DO SO. IN ADDITION
TO THE RIGHT TO VOTE ANY SUCH PLEDGED COLLATERAL, THE APPOINTMENT OF THE
ADMINISTRATIVE AGENT AS PROXY AND ATTORNEY-IN-FACT SHALL INCLUDE THE RIGHT TO
EXERCISE ALL OTHER RIGHTS, POWERS, PRIVILEGES AND REMEDIES TO WHICH A HOLDER OF
SUCH PLEDGED COLLATERAL WOULD BE ENTITLED (INCLUDING GIVING OR WITHHOLDING
WRITTEN CONSENTS OF SHAREHOLDERS, CALLING SPECIAL MEETINGS OF SHAREHOLDERS AND
VOTING AT SUCH MEETINGS). SUCH PROXY SHALL BE EFFECTIVE, AUTOMATICALLY AND
WITHOUT THE NECESSITY OF ANY ACTION (INCLUDING ANY TRANSFER OF ANY SUCH PLEDGED
COLLATERAL ON THE RECORD BOOKS OF THE ISSUER

19



--------------------------------------------------------------------------------



 



THEREOF) BY ANY PERSON (INCLUDING THE ISSUER OF SUCH PLEDGED COLLATERAL OR ANY
OFFICER OR AGENT THEREOF), UPON THE OCCURRENCE OF A DEFAULT.
     6.4. Nature of Appointment; Limitation of Duty. THE APPOINTMENT OF THE
ADMINISTRATIVE AGENT AS PROXY AND ATTORNEY-IN-FACT IN THIS ARTICLE VI IS COUPLED
WITH AN INTEREST AND SHALL BE IRREVOCABLE UNTIL THE DATE ON WHICH THIS SECURITY
AGREEMENT IS TERMINATED IN ACCORDANCE WITH SECTION 8.14. NOTWITHSTANDING
ANYTHING CONTAINED HEREIN, NEITHER THE ADMINISTRATIVE AGENT, NOR ANY LENDER, NOR
ANY OF THEIR RESPECTIVE AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR
REPRESENTATIVES SHALL HAVE ANY DUTY TO EXERCISE ANY RIGHT OR POWER GRANTED
HEREUNDER OR OTHERWISE OR TO PRESERVE THE SAME AND SHALL NOT BE LIABLE FOR ANY
FAILURE TO DO SO OR FOR ANY DELAY IN DOING SO, EXCEPT IN RESPECT OF DAMAGES
ATTRIBUTABLE SOLELY TO THEIR OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS
DETERMINED BY A COURT OF COMPETENT JURISDICTION; PROVIDED THAT, IN NO EVENT
SHALL THEY BE LIABLE FOR ANY PUNITIVE, EXEMPLARY, INDIRECT OR CONSEQUENTIAL
DAMAGES.
ARTICLE VII
COLLECTION AND APPLICATION OF COLLATERAL PROCEEDS; DEPOSIT ACCOUNTS,
SECURITIES ACCOUNTS, LOCK BOXES
     7.1. Collection of Receivables. As of the date of this Security Agreement,
all Deposit Accounts, Securities Accounts and postal lock boxes (“Lock Boxes”)
established by the Grantors with any banking institution, securities broker,
securities intermediary or other financial institution are listed on Exhibit B
hereto. Each Grantor has and will continue to direct its Account Debtors to
remit cash, checks, electronic funds transfers and other similar payments
relating to or constituting payments made in respect of Receivables directly to
a Lock Box. Such Lock Box shall be subject to an irrevocable lockbox agreement
in the form provided by or otherwise acceptable to the Administrative Agent and
shall be accompanied by an acknowledgment by the bank where the Lock Box is
located of the Lien of the Administrative Agent granted hereunder and of
irrevocable instructions to wire all amounts collected therein to the Collection
Account during an Availability Trigger Period pursuant to Section 7.2 (a “Lock
Box Agreement”). If any Grantor should refuse or neglect to notify any Account
Debtor to forward payments directly to a Lock Box after notice from the
Administrative Agent, the Administrative Agent shall be entitled to make such
notification directly to such Account Debtor.
     7.2. Application of Funds During an Availability Trigger Period. At all
times during an Availability Trigger Period, the Grantors shall comply and shall
cause the Cash Management Bank to comply with the provisions of Section 5.12(d)
of the Credit Agreement. At all times during an Availability Trigger Period, the
Administrative Agent shall have the right (i) to declare that Full Cash Dominion
is in effect, (ii) to give a notice of sole control or other instruction under
any Control Agreement, (iii) to notify each banking institution, securities
broker or securities intermediary (including the Cash Management Bank) at which
any Grantor maintains any Deposit Account or Securities Account (in each case,
other than Excluded Accounts), that (A) the Administrative Agent has taken full
dominion and control over all Deposit Accounts and Securities Accounts (in each
case, other than Excluded Accounts) and all funds from time to time on deposit
therein, (B) such banking institutions, securities brokers and securities
intermediaries shall follow all instructions given by the Administrative Agent
with respect to such Deposit Accounts and Securities Accounts, and (C) such
banking institutions shall remit directly to the Collection Account (or to such
other account as the Administrative Agent may direct), on a daily basis (or on
such other basis as the Administrative Agent shall direct) all funds from time
to time deposited into such Deposit Accounts and Securities Accounts, and
(iv) to automatically apply, on a daily basis, all funds remitted to the
Collection Account (or to such other account as the Administrative Agent shall
so direct), from all such Deposit Accounts and Securities Accounts, and all
other proceeds of the Collateral, to repay the Loans and other Obligations in
accordance with Sections 2.11 and 2.18 of the Credit Agreement.

20



--------------------------------------------------------------------------------



 



     7.3. Covenant Regarding New Deposit Accounts; Securities Accounts and Lock
Boxes. Before opening or replacing any Deposit Account or Securities Account, or
establishing a new Lock Box, each Grantor shall (a) obtain the Administrative
Agent’s consent in writing to the opening of such Deposit Account, Securities
Account or Lock Box, and (b) cause each bank or financial institution in which
it seeks to open a Deposit Account, Securities Account or Lock Box (in each
case, other than an Excluded Account) to enter into a Control Agreement with the
Administrative Agent in order to give the Administrative Agent dominion and
control over such Deposit Account, Securities Account or Lock Box. In the case
of Deposit Accounts or Lock Boxes maintained with Lenders, the terms of such
letter shall be subject to the provisions of the Credit Agreement regarding
setoffs.
     7.4. Application of Proceeds; Deficiency. In the case of any sale or other
disposition of Collateral by the Administrative Agent in the exercise of its
remedies provided herein or in any other Loan Document, the proceeds of such
sale shall be applied (and allocated) by the Administrative Agent in accordance
with Section 2.18 of the Credit Agreement. In the event that the proceeds from
any sale or other disposition of Collateral are insufficient to pay all Secured
Obligations in full, the Grantors shall remain liable for any deficiency,
including any attorneys’ fees and other expenses incurred by the Administrative
Agents or any Lender to collect such deficiency.
ARTICLE VIII
GENERAL PROVISIONS
     8.1. Waivers. Each Grantor hereby waives notice of the time and place of
any public sale or the time after which any private sale or other disposition of
all or any part of the Collateral may be made. To the extent such notice may not
be waived under applicable law, any notice made shall be deemed reasonable if
sent to the Grantors, addressed as set forth in Article IX, at least ten days
prior to (i) the date of any such public sale or (ii) the time after which any
such private sale or other disposition may be made. To the maximum extent
permitted by applicable law, each Grantor waives all claims, damages, and
demands against the Administrative Agent or any Lender arising out of the
repossession, retention or sale of the Collateral, except such as arise solely
out of the gross negligence or willful misconduct of the Administrative Agent or
such Lender as finally determined by a court of competent jurisdiction. To the
extent it may lawfully do so, each Grantor absolutely and irrevocably waives and
relinquishes the benefit and advantage of, and covenants not to assert against
the Administrative Agent or any Lender, any valuation, stay, appraisal,
extension, moratorium, redemption or similar laws and any and all rights or
defenses it may have as a surety now or hereafter existing which, but for this
provision, might be applicable to the sale of any Collateral made under the
judgment, order or decree of any court, or privately under the power of sale
conferred by this Security Agreement, or otherwise. Except as otherwise
specifically provided herein, each Grantor hereby waives presentment, demand,
protest or any notice (to the maximum extent permitted by applicable law) of any
kind in connection with this Security Agreement or any Collateral.
     8.2. Limitation on Administrative Agent’s and Lenders’ Duty with Respect to
the Collateral. The Administrative Agent shall have no obligation to clean-up or
otherwise prepare the Collateral for sale. The Administrative Agent and each
Lender shall use reasonable care with respect to the Collateral in its
possession or under its control. Neither the Administrative Agent nor any Lender
shall have any other duty as to any Collateral in its possession or control or
in the possession or control of any agent or nominee of the Administrative Agent
or such Lender, or any income thereon or as to the preservation of rights
against prior parties or any other rights pertaining thereto. To the extent that
applicable law imposes duties on the Administrative Agent to exercise remedies
in a commercially reasonable manner, each Grantor acknowledges and agrees that
it is commercially reasonable for the Administrative Agent (i) to fail to incur
expenses deemed significant by the Administrative Agent to prepare Collateral
for disposition or otherwise to transform raw material or work in process into
finished goods or other finished products for disposition, (ii) to fail to
obtain third party consents for access to Collateral to be disposed of, or to
obtain or, if not required by other law, to fail to obtain governmental or third
party consents for the collection or disposition of Collateral to be collected
or disposed of, (iii) to fail to exercise collection remedies against Account
Debtors or other Persons obligated on Collateral or to remove Liens on or any
adverse claims against Collateral, (iv) to exercise collection remedies

21



--------------------------------------------------------------------------------



 



against Account Debtors and other Persons obligated on Collateral directly or
through the use of collection agencies and other collection specialists, (v) to
advertise dispositions of Collateral through publications or media of general
circulation, whether or not the Collateral is of a specialized nature, (vi) to
contact other Persons, whether or not in the same business as such Grantor, for
expressions of interest in acquiring all or any portion of such Collateral,
(vii) to hire one or more professional auctioneers to assist in the disposition
of Collateral, whether or not the Collateral is of a specialized nature,
(viii) to dispose of Collateral by utilizing internet sites that provide for the
auction of assets of the types included in the Collateral or that have the
reasonable capacity of doing so, or that match buyers and sellers of assets,
(ix) to dispose of assets in wholesale rather than retail markets, (x) to
disclaim disposition warranties, such as title, possession or quiet enjoyment,
(xi) to purchase insurance or credit enhancements to insure the Administrative
Agent against risks of loss, collection or disposition of Collateral or to
provide to the Administrative Agent a guaranteed return from the collection or
disposition of Collateral, or (xii) to the extent deemed appropriate by the
Administrative Agent, to obtain the services of other brokers, investment
bankers, consultants and other professionals to assist the Administrative Agent
in the collection or disposition of any of the Collateral. Each Grantor
acknowledges that the purpose of this Section 8.2 is to provide non-exhaustive
indications of what actions or omissions by the Administrative Agent would be
commercially reasonable in the Administrative Agent’s exercise of remedies
against the Collateral and that other actions or omissions by the Administrative
Agent shall not be deemed commercially unreasonable solely on account of not
being indicated in this Section 8.2. Without limitation upon the foregoing,
nothing contained in this Section 8.2 shall be construed to grant any rights to
any Grantor or to impose any duties on the Administrative Agent that would not
have been granted or imposed by this Security Agreement or by applicable law in
the absence of this Section 8.2.
     8.3. Compromises and Collection of Collateral. The Grantors and the
Administrative Agent recognize that setoffs, counterclaims, defenses and other
claims may be asserted by obligors with respect to certain of the Receivables,
that certain of the Receivables may be or become uncollectible in whole or in
part and that the expense and probability of success in litigating a disputed
Receivable may exceed the amount that reasonably may be expected to be recovered
with respect to a Receivable. In view of the foregoing, each Grantor agrees that
the Administrative Agent may at any time and from time to time, if an Event of
Default has occurred and is continuing, compromise with the obligor on any
Receivable, accept in full payment of any Receivable such amount as the
Administrative Agent in its sole discretion shall determine or abandon any
Receivable, and any such action by the Administrative Agent shall be
commercially reasonable so long as the Administrative Agent acts in good faith
based on information known to it at the time it takes any such action.
     8.4. Secured Party Performance of Debtor Obligations. Without having any
obligation to do so, the Administrative Agent may perform or pay any obligation
which any Grantor has agreed to perform or pay in this Security Agreement and
the Grantors shall reimburse the Administrative Agent for any amounts paid by
the Administrative Agent pursuant to this Section 8.4. The Grantors’ obligation
to reimburse the Administrative Agent pursuant to the preceding sentence shall
be a Secured Obligation payable on demand.
     8.5. Specific Performance of Certain Covenants. Each Grantor acknowledges
and agrees that a breach of any of the covenants contained in Sections 4.1(d),
4.1(e), 4.4, 4.5, 4.6, 4.7, 4.8, 4.9, 4.10, 4.12, 4.13, 4.14, 4.15, 4.16, 5.3,
or 8.7 or in Article VII will cause irreparable injury to the Administrative
Agent and the Lenders, that the Administrative Agent and Lenders have no
adequate remedy at law in respect of such breaches and therefore agrees, without
limiting the right of the Administrative Agent or the Lenders to seek and obtain
specific performance of other obligations of the Grantors contained in this
Security Agreement, that the covenants of the Grantors contained in the Sections
referred to in this Section 8.5 shall be specifically enforceable against the
Grantors.
     8.6. Dispositions Not Authorized. No Grantor is authorized to sell or
otherwise dispose of the Collateral except as set forth in Section 4.1(d) and
notwithstanding any course of dealing between any Grantor and the Administrative
Agent or other conduct of the Administrative Agent, no authorization to sell or
otherwise dispose of the Collateral (except as set forth in Section 4.1(d))
shall be binding upon the Administrative Agent or the Lenders unless such
authorization is in writing signed by the Administrative Agent with the consent
or at the direction of the Required Secured Parties.

22



--------------------------------------------------------------------------------



 



     8.7. No Waiver; Amendments; Cumulative Remedies. No delay or omission of
the Administrative Agent or any Lender to exercise any right or remedy granted
under this Security Agreement shall impair such right or remedy or be construed
to be a waiver of any Default or an acquiescence therein, and any single or
partial exercise of any such right or remedy shall not preclude any other or
further exercise thereof or the exercise of any other right or remedy. No
waiver, amendment or other variation of the terms, conditions or provisions of
this Security Agreement whatsoever shall be valid unless in writing signed by
the Administrative Agent with the concurrence or at the direction of the Lenders
required under Section 9.02 of the Credit Agreement and then only to the extent
in such writing specifically set forth. All rights and remedies contained in
this Security Agreement or by law afforded shall be cumulative and all shall be
available to the Administrative Agent and the Lenders until the Secured
Obligations have been paid in full.
     8.8. Limitation by Law; Severability of Provisions. All rights, remedies
and powers provided in this Security Agreement may be exercised only to the
extent that the exercise thereof does not violate any applicable provision of
law, and all the provisions of this Security Agreement are intended to be
subject to all applicable mandatory provisions of law that may be controlling
and to be limited to the extent necessary so that they shall not render this
Security Agreement invalid, unenforceable or not entitled to be recorded or
registered, in whole or in part. Any provision in any this Security Agreement
that is held to be inoperative, unenforceable, or invalid in any jurisdiction
shall, as to that jurisdiction, be inoperative, unenforceable, or invalid
without affecting the remaining provisions in that jurisdiction or the
operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of this Security Agreement are
declared to be severable.
     8.9. Reinstatement. This Security Agreement shall remain in full force and
effect and continue to be effective should any petition be filed by or against
any Grantor for liquidation or reorganization, should any Grantor become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of any
Grantor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Secured Obligations,
or any part thereof, is, pursuant to applicable law, rescinded or reduced in
amount, or must otherwise be restored or returned by any obligee of the Secured
Obligations, whether as a “voidable preference,” “fraudulent conveyance,” or
otherwise, all as though such payment or performance had not been made. In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Secured Obligations shall be reinstated and deemed reduced only by
such amount paid and not so rescinded, reduced, restored or returned.
     8.10. Benefit of Agreement. The terms and provisions of this Security
Agreement shall be binding upon and inure to the benefit of the Grantors, the
Administrative Agent and the Lenders and their respective successors and assigns
(including all persons who become bound as a debtor to this Security Agreement),
except that no Grantor shall have the right to assign its rights or delegate its
obligations under this Security Agreement or any interest herein, without the
prior written consent of the Administrative Agent (except in connection with a
transaction permitted under Section 6.03(a) of the Credit Agreement). No sales
of participations, assignments, transfers, or other dispositions of any
agreement governing the Secured Obligations or any portion thereof or interest
therein shall in any manner impair the Lien granted to the Administrative Agent,
for the benefit of the Administrative Agent and the Lenders, hereunder.
     8.11. Survival of Representations. All representations and warranties of
the Grantors contained in this Security Agreement shall survive the execution
and delivery of this Security Agreement.
     8.12. Taxes and Expenses. Any taxes (including income taxes) payable or
ruled payable by Federal or State authority in respect of this Security
Agreement shall be paid by the Grantors, together with interest and penalties,
if any. The Grantors shall reimburse the Administrative Agent for any and all
out-of-pocket expenses and internal charges (including reasonable attorneys’,
auditors’ and accountants’ fees and reasonable time charges of attorneys,
paralegals, auditors and accountants who may be employees of the Administrative
Agent) paid or incurred by the Administrative Agent in connection with the
preparation, execution, delivery, administration, collection and enforcement of
this Security Agreement and in the audit, analysis, administration, collection,
preservation or sale of the Collateral (including the expenses and charges
associated with any

23



--------------------------------------------------------------------------------



 



periodic or special audit of the Collateral). Any and all costs and expenses
incurred by the Grantors in the performance of actions required pursuant to the
terms hereof shall be borne solely by the Grantors.
     8.13. Headings. The title of and section headings in this Security
Agreement are for convenience of reference only, and shall not govern the
interpretation of any of the terms and provisions of this Security Agreement.
     8.14. Termination. This Security Agreement shall continue in effect
(notwithstanding the fact that from time to time there may be no Secured
Obligations outstanding) until (i) the Credit Agreement has terminated pursuant
to its express terms and (ii) all of the Secured Obligations have been
indefeasibly paid and performed in full (or with respect to any outstanding
Letters of Credit, a cash deposit or Supporting Letter of Credit has been
delivered to the Administrative Agent as required by the Credit Agreement) and
no commitments of the Administrative Agent or the Lenders which would give rise
to any Secured Obligations are outstanding.
     8.15. Entire Agreement. This Security Agreement embodies the entire
agreement and understanding between the Grantors and the Administrative Agent
relating to the Collateral and supersedes all prior agreements and
understandings between the Grantors and the Administrative Agent relating to the
Collateral.
     8.16. CHOICE OF LAW. THIS SECURITY AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS)
OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO
NATIONAL BANKS.
     8.17. CONSENT TO JURISDICTION. EACH GRANTOR HEREBY IRREVOCABLY SUBMITS TO
THE NON-EXCLUSIVE JURISDICTION OF ANY U.S. FEDERAL OR NEW YORK STATE COURT
SITTING IN NEW YORK, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT AND EACH GRANTOR
HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE ADMINISTRATIVE
AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST ANY GRANTOR IN THE COURTS OF
ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY GRANTOR AGAINST THE
ADMINISTRATIVE AGENT OR ANY LENDER OR ANY AFFILIATE OF THE ADMINISTRATIVE AGENT
OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING
OUT OF, RELATED TO, OR CONNECTED WITH THIS SECURITY AGREEMENT OR ANY OTHER LOAN
DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN NEW YORK, NEW YORK.
     8.18. WAIVER OF JURY TRIAL. EACH GRANTOR, THE ADMINISTRATIVE AGENT AND EACH
LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY
OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN
ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS SECURITY AGREEMENT OR
ANY OTHER LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.
     8.19. Indemnity. Each Grantor hereby agrees to indemnify the Administrative
Agent and the Lenders, and their respective successors, assigns, agents and
employees, from and against any and all liabilities, damages, penalties, suits,
costs, and expenses of any kind and nature (including, without limitation, all
expenses of litigation or preparation therefor whether or not the Administrative
Agent or any Lender is a party thereto) imposed on, incurred by or asserted
against the Administrative Agent or the Lenders, or their respective successors,
assigns, agents and employees, in any way relating to or arising out of the
execution and delivery of this Security Agreement or any actions taken or
omitted to be taken by the Administrative Agent or the Lenders

24



--------------------------------------------------------------------------------



 



in accordance with the terms of this Security Agreement, or the manufacture,
purchase, acceptance, rejection, ownership, delivery, lease, possession, use,
operation, condition, sale, return or other disposition of any Collateral
(including, without limitation, latent and other defects, whether or not
discoverable by the Administrative Agent or the Lenders or any Grantor, and any
claim for Patent, Trademark or Copyright infringement).
     8.20. Counterparts. This Security Agreement may be executed in any number
of counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Security Agreement by signing any
such counterpart.
     8.21. Post Closing Matters. Each of the Parties hereto acknowledges and
consents that the documents and deliverables set forth in Exhibit H will be
provided by the party responsible therefor in the manner set forth in such
exhibit on or prior to the due date specified in such exhibit.
ARTICLE IX
NOTICES
     9.1. Sending Notices. Any notice required or permitted to be given under
this Security Agreement shall be sent by United States mail, telecopier,
personal delivery or nationally established overnight courier service, and shall
be deemed received (a) when received, if sent by hand or overnight courier
service, or mailed by certified or registered mail notices or (b) when sent, if
sent by telecopier (except that, if not given during normal business hours for
the recipient, shall be deemed to have been given at the opening of business on
the next Business Day for the recipient), in each case addressed to the Grantors
at the notice address set forth on Exhibit A, and to the Administrative Agent
and the Lenders at the addresses set forth in accordance with Section 9.01 of
the Credit Agreement.
     9.2. Change in Address for Notices. Each of the Grantors, the
Administrative Agent and the Lenders may change the address for service of
notice upon it by a notice in writing to the other parties.
ARTICLE X
THE ADMINISTRATIVE AGENT
     JPMorgan Chase Bank, N.A. has been appointed Administrative Agent for the
Lenders hereunder pursuant to Article VIII of the Credit Agreement. It is
expressly understood and agreed by the parties to this Security Agreement that
any authority conferred upon the Administrative Agent hereunder is subject to
the terms of the delegation of authority made by the Lenders to the
Administrative Agent pursuant to the Credit Agreement, and that the
Administrative Agent has agreed to act (and any successor Administrative Agent
shall act) as such hereunder only on the express conditions contained in such
Article VIII. Any successor Administrative Agent appointed pursuant to
Article VIII of the Credit Agreement shall be entitled to all the rights,
interests and benefits of the Administrative Agent hereunder.
[Signature Page Follows]

25



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Grantors and the Administrative Agent have executed
this Security Agreement as of the date first above written.

            GRANTORS:

ALTRA HOLDINGS, INC.
ALTRA INDUSTRIAL MOTION, INC.
      By:   /s/ Glenn E. Deegan     Name:   Glenn E. Deegan      Title:  Vice
President, Legal and Human Resources, General Counsel and Secretary      
AMERICAN ENTERPRISES MPT CORP.
AMERICAN ENTERPRISES MPT HOLDINGS, LLC
AMERIDRIVES INTERNATIONAL, LLC
BOSTON GEAR LLC
FORMSPRAG LLC
INERTIA DYNAMICS LLC
KILIAN MANUFACTURING CORPORATION
NUTTALL GEAR LLC
WARNER ELECTRIC INTERNATIONAL
HOLDING, INC.
WARNER ELECTRIC LLC
WARNER ELECTRIC TECHNOLOGY LLC
TB WOOD’S CORPORATION
TB WOOD’S INCORPORATED
TB WOOD’S ENTERPRISES, INC.
      By   /s/ Glenn E. Deegan     Name:   Glenn Deegan      Title:   Secretary 
   





--------------------------------------------------------------------------------



 



            ADMINISTRATIVE AGENT

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
      By   /s/ Kathleen C. Maggi     Name:   Kathleen C. Maggi      Title:  
Senior Vice President     





--------------------------------------------------------------------------------



 



PLEDGE AND SECURITY AGREEMENT
EXHIBITS

 



--------------------------------------------------------------------------------



 



EXHIBIT A
(See Sections 3.2, 3.3, 3.4, 3.9 and 9.1 of Security Agreement)
NOTICE ADDRESS FOR ALL GRANTORS
c/o Altra Holdings, Inc.
300 Granite St., Suite 201
Braintree, MA 02184
Attention: Chief Financial Officer
Facsimile: (781) 843-0709
INFORMATION AND COLLATERAL LOCATIONS OF GRANTORS

I.   General Information

                      Name of Grantor   State   Entity Type     Org. No   Tax
No.
Altra Holdings, Inc.
  DE   C Corp.     3870357     61-1478870
Altra Industrial Motion, Inc.
  DE   C Corp.     3878606     30-0283143
American Enterprises MPT Corp.
  DE   C Corp.     2673186     52-2005169
American Enterprises MPT Holdings, LLC
  DE   LLC     2686543     52-2005171
Ameridrives International, LLC
  DE   LLC     2673483     54-1826102
Boston Gear LLC
  DE   LLC     3822981     11-3723980
Formsprag LLC
  DE   LLC     3534967     01-0712538
Inertia Dynamics, LLC
  DE   LLC     4046002     20-4221420
Kilian Manufacturing Corporation
  DE   C Corp.     0817664     06-0933715
Nuttall Gear LLC
  DE   LLC     2765519     54-1856788
TB Wood’s Corporation
  DE   C Corp.     2531112     25-1771145
TB Wood’s Enterprises, Inc.
  DE   C Corp.     3102375     51-0393505
TB Wood’s Incorporated
  PA   C Corp.     394660     23-1232420
Warner Electric International Holding, Inc.
  DE   C Corp.     3142042     54-1967086
Warner Electric LLC
  DE   LLC     3142038     54-1967089
Warner Electric Technology LLC
  DE   LLC     3142046     54-1967084

II.   Place of Business (if it has only one) or Chief Executive Office (if more
than one place of business) and Mailing Address:       Chief Executive
Office/Mailing Address of Each Grantor:

c/o Altra Holdings, Inc.
300 Granite St., Suite 201
Braintree, MA 02184
Attention: Chief Financial Officer
Facsimile: (781) 843-0709

III.   Locations of Collateral:

  (a)   Properties Owned by the Grantors:

                          Grantor/Owner   Street   City   State   Country    
ZIP
Warner Electric LLC
  449 Gardner Street   South Beloit   IL   USA     61080  
Warner Electric, LLC
  802 E. Short Street   Columbia City   IN   USA     46725  
TB Wood’s Corporation
  801 East Industrial Avenue   Mt. Pleasant   MI   USA     48858  
Formsprag LLC
  23601 Hoover Road   Warren   MI   USA     48089  

 



--------------------------------------------------------------------------------



 



                          Grantor/Owner   Street   City   State   Country    
ZIP
Kilian Manufacturing Corporation
  1728-36 Burnet Avenue   Syracuse   NY   USA     13206  
TB Wood’s Corporation
  440 North Fifth Avenue   Chambersburg   PA   USA     17201  
TB Wood’s Corporation
  3181 Black Gap Road   Scotland   PA   USA     18407  
Ameridrives International LLC
  1802 Pittsburgh Avenue   Erie   PA   USA     16502  
TB Wood’s Corporation
  33 Houser Rd.   Fayetteville   PA   USA     17222  
TB Wood’s Corporation
  521 Airport Road   Chattanooga   TN   USA     37421  
Warner Electric LLC
  2800 Fisher Road   Wichita Falls   TX   USA     76302  
TB Wood’s Corporation
  2000 Clovis Barker Road   San Marcos   TX   USA     78666  

          Vehicle   Location   VIN
2006 CHEVROLET SILVERADO
  Chambersburg, PA   3GCEK14T06G152780
1990 INTERNATIONAL BOX TRUCK
  Chambersburg, PA   1HTSCNDM4LH287202
1985 FORD 4-WHEEL TRUCK
  Chambersburg, PA   1FTEF26Y4FNA71159
1991 GMC SIERRA PICKUP
  Chambersburg, PA   1GTDC14H7ME546656
2001 CHEVROLET IMPALA
  Chambersburg, PA   2G1WF55EX19244569
1998 CHEVROLET PICKUP
  Chambersburg, PA   1GCGK24R4WZ191682
2002 FORD TAURUS
  Chambersburg, PA   1FAFP53U92A150581
1972 CHEVROLET DUMP TRUCK
  Chambersburg, PA   CCE532V120791
2003 CHEVROLET SUBURBAN
  Chambersburg, PA   3GNGK26G13G277286
2001 CHEVROLET IMPALA
  San Marcos, TX   2G1WF52EX19197905
2000 FORD F350 TRUCK
  San Marcos, TX   1FDWF36F2YED44039
2008 CHEVY PICKUP
  Wichita Falls, TX   1GBJK39678E198702
2007 CHEVY PICKUP
  Wichita Falls, TX   1GBJK39D87E120975
1995 DODGE PICKUP
  Wichita Falls, TX   1B7KC26Z2SS315830
1999 FORD PICKUP
  Warren, MI   1FTN20L4XEE76081
1993 FORD FF-350 PICKUP
  New Hartford, CT   1FTHF36H1PNA98551
2002 INTERNATIONAL BOX TRUCK
  New Hartford, CT   1HTMMAAM12H513455
1994 FORD F-350XL
  South Beloit, IL   2FDKF37HXRCA58476
1998 DODGE DAKOTA PICKUP
  South Beloit, IL   1B7FL26X4WS7649201
2002 PONTIAC MONTANA VAN
  Syracuse, NY   1GMDV03E22D237445
2001 DODGE GRAND CARAVAN
  Syracuse, NY   2B8GT54L81R105539
2000 GMC SIERRA PICKUP
  Syracuse, NY   1GTGK24U8YE121391
1996 DODGE CARAVAN
  Syracuse, NY   1B4GP44R6TB397360
2007 HYUNDAI ENTOURAGE
  Syracuse, NY   KNDMC233376036654
2006 CHRYSLER PACIFICA
  Syracuse, NY   2A4GM6836R606334
2000 DODGE DURANGO
  Green Bay, WI   1B4HS28N7YF147026
1999 CHEVY C3500
  Green Bay, WI   1GBJC34FOXF086353
1994 CHEVY PICKUP
  Niagara Falls, NY   1GCCS1442R8231748
2004 FORD S350
  San Marcos, TX   FDWF36P34EC00390
1996 FORD 250
  Charlotte, NC   1FTHF25H8TLB93819

  (b)   Properties Leased by the Grantors (Include Landlord’s Name):

                               Grantor/Lessee   Landlord   Street   City   State
  Country   ZIP
Inertia Dynamics, LLC
  Hitchcock Properties, LLC   31 Industrial Park Road   New Hartford   CT   USA
    06057  

 



--------------------------------------------------------------------------------



 



                                Grantor/Lessee   Landlord   Street   City  
State   Country   ZIP
Warner Electric LLC
  Hendricks Development Group   420 Pershing Street   South Beloit   IL   USA  
  61080  
Warner Electric LLC
  Long Family Properties, LLC   960 Gardner Street   South Beloit   IL   USA    
61080  
Formsprag LLC
  Nicholas Batistich   485 S. Frontage Road, Suite 330   Burr Ridge   IL   USA  
  60521  
Warner Electric LLC
  The Krenger CO.   6593 Revlon Drive   Belvidere   IL   USA     61008  
Warner Electric LLC
  Precision Realty Corporation   722 E. Swihart Street   Columbia City   IN  
USA     46725  
Altra Holdings, Inc.
  Sun Life Assurance Company of Canada   300 Granite Street   Braintree   MA  
USA     02184  
Formsprag LLC
  Ronald D. Fecteku   23554 Hoover Road   Warren   MI   USA     48089  
Boston Gear LLC
  John H.O. La Gatta   701 Carrier Drive   Charlotte   NC   USA     28216  
TB Wood’s, Inc.
  Prologis NA3 TRS II LLC   4970 Joule Street   Reno   NV   USA     83502  
Nuttall Gear LLC
  Wheatfield Business Park, LP.   2221 Niagara Falls Boulevard   Niagara Falls  
NY   USA     14304  
Ameridrives International LLC
  Brian R. Keyes and Lisa Gladden-Keyes   31 N. Sugan Road, Suite 3D   New Hope
  PA   USA     18938  
Warner Electric LLC
  Grapevine Realty, LLC   1705 Northwest Highway, Suite 125   Grapevine   TX  
USA     76051  
Boston Gear LLC
  Caddo Investments LP   2000 North Central Expressway   Plano   TX   USA    
75074  
Ameridrives International LLC
  Ronald B. Snider and Carol C. Snider   1411 FM 1101, Suite B   New Braunfels  
TX   USA     78130  
Warner Electric LLC
  Waukesha East Commerce Center   1701 Pearl Street   Waukesha   WI   USA    
53186  
Ameridrives International LLC
  R. A. Burton Properties, LLC   1680 Cornell Road   Green Bay   WI   USA    
54313  
TB Wood’s Enterprises, Inc.
  Belflint + Lyons   1011 Centre Road, Suite 322   Wilmington   DE   USA    
19805  

  (c)   Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or Consignee):

                                    Grantor   Landlord   Purpose   Street   City
  State   Country   ZIP
Ameridrives
International LLC
  Rockhill Machining Industries Inc.   Storage of raw materials, finished goods
inventory, work in progress inventory, fixed assets and machinery   3 Fourth
Street   Barberton   Ohio   USA     44203  
Inertia Dynamics, LLC
  Advanced DC Motors   Inventory storage   6500 New Venture Gear Drive   East
Syracuse   New York   USA     13057  
Kilian Manufacturing Corporation
  Kilian Korea (not affiliated with Kilian Manufacturing Corporation or Alta
Industrial Motion, Inc.)   Finished goods inventory consignment   660-2
Bokjung-Dong, SunjungGu, Sungnam-Si   Gyunggi Do   —   Republic of Korea     —  

 



--------------------------------------------------------------------------------



 



                                    Grantor   Landlord   Purpose   Street   City
  State   Country   ZIP
Kilian Manufacturing Corporation
  Kilian Canada ULC   General   310 Judson Street   Etobicoke   Ontario   Canada
    —  
TB Wood’s, Inc.
  International Distribution Corporation   Inventory storage   8530 Market
Street   Houston   Texas   USA     77029  
TB Wood’s, Inc.
  Kaman Industrial   Inventory storage   1703 NE Argyle   Portland   OR   USA  
  97211  
TB Wood’s, Inc.
  Industrial Products Company   Inventory Business   126 Texas Ave. Bldg. 3  
San Marcos   TX   USA     78666  
TB Wood’s, Inc.
  TB Wood’s Canada Ltd.   General   6305 Danville Rd. #1   Mississauga   ON  
Canada     —  
TB Wood’s, Inc.
  Industrial Blaju S. A. de C.V.   General   Av. Comision Federal de
Electricidad #850, Parque Industrial Millenium, 78395 San Luis Potosi   San Luis
Potosi   —   Mexico     —  
TB Wood’s, Inc.
  Industrial Blaju S. A. de C.V.   General   Oriente 237 No. 171, Colonia
Agricola Oriental, 08500   Mexico, D.F.   —   Mexico     —  
TB Wood’s, Inc.
  TB Wood’s Canada Ltd.   General   9779 45th Ave.   Edmonton   Alberta   Canada
    —  
TB Wood’s, Inc.
  TB Wood’s Canada Ltd.   General   1073 Begin St. Ville St. Laurent   Ville St.
Laurent, Montreal   Quebec   Canada     —  
Kilian Manufacturing Corporation
  Iron Mountain   Document retention   6667 Deere Rd.   East Syracuse   NY   USA
    13057  
Kilian Manufacturing Corporation
  Empire Archives   Document retention   1300 South Salina St.   Syracuse   NY  
USA     13202  
Formsprag LLC
  Chicago Aluminum Castings Co. Inc.   Inventory and equipment storage   2647
West Ogden Ave.   Chicago   IL   USA     60606  
Formsprag LLC
  Master Machine & Repair   Inventory and equipment storage   6648 S.
Narragonsette   Bedford Park   IL   USA     60638  
Formsprag LLC
  Industrial Boring   Inventory and equipment storage   23175 Blackstone  
Warren   MI   USA     48089  
Formsprag LLC
  North Tool & Mfg. Co.   Inventory and equipment storage   17140 E. 10 Mile Rd.
  Eastpointe   MI   USA     46021  
Formsprag LLC
  ARC Services of Macomb   Inventory and equipment storage   40450 Gratiot  
Clinton Twp   MI   USA     48036  
Formsprag LLC
  D & D Machine Movers   Inventory and equipment storage   29469 Groesbeck
Highway   Roseville   MI   USA     48066  
Formsprag LLC
  Gollnick Tool Company   Inventory and equipment storage   24300 Marmon  
Warrren   MI   USA     18313  

 



--------------------------------------------------------------------------------



 



                                  Grantor   Landlord   Purpose   Street   City  
State   Country   ZIP
Formsprag LLC
  Iron Mountain   Document retention   24300 Wahl Ct.   Warren   MI   USA    
48089  
Formsprag LLC
  Iron Mountain   Document retention   7277 North Haggerty Road   Canton   MI  
USA     48187  
Formsprag LLC
  Boston Gear – Canada Warehouse   Inventory and equipment storage   6305
Danville Rd. #1   Mississauga   ON   Canada     —  

 



--------------------------------------------------------------------------------



 



EXHIBIT B
(See Section 3.5 of Security Agreement)
DEPOSIT ACCOUNTS

                              Check here if   Description of             Deposit
Account is   Deposit Account             a Collection   if not a Collection Name
of Grantor   Name of Institution   Account Number   Account   Account
See attached consolidated bank account listing.
               

LOCK BOXES

          Name of Grantor   Name of Institution   Lock Box Number
See attached consolidated bank account listing.
       

SECURITIES ACCOUNTS

              Name of Grantor   Name of Institution   Account Number
Altra Industrial Motion, Inc.
  [*]   [*]  
Altra Holdings, Inc.
  [*]   [*]  
Altra Holdings, Inc.
  [*]   [*]

 



--------------------------------------------------------------------------------



 



Bank Account Data Collection

         
Location:
  [*]    
Submitted by:
  [*]    
Phone #:
  [*]    
Email:
  [*]    

Global Bank Account Information

                                              Interest                          
  Bearing (Y           Maximum     Bank   Company Name   Account Type   or N)  
Currency   Annual Fees   Amt. Held   Purpose   [*]   [*]   [*]   [*]   [*]      
  [*]     [*] [*]   [*]   [*]   [*]   [*]         [*]     [*] [*]   [*]   [*]  
[*]   [*]         [*]     [*] [*]   [*]   [*]   [*]   [*]         [*]     [*]
[*]   [*]   [*]   [*]   [*]         [*]     [*] [*]   [*]   [*]   [*]   [*]    
    [*]     [*] [*]   [*]   [*]   [*]   [*]         [*]     [*] [*]   [*]   [*]
  [*]   [*]         [*]     [*] [*]   [*]   [*]   [*]   [*]         [*]     [*]
[*]   [*]   [*]   [*]   [*]         [*]     [*] [*]   [*]   [*]   [*]   [*]    
    [*]     [*] [*]   [*]   [*]   [*]   [*]         [*]     [*] [*]   [*]   [*]
  [*]   [*]         [*]     [*] [*]   [*]   [*]   [*]   [*]         [*]     [*]
[*]   [*]   [*]   [*]   [*]         [*]     [*] [*]   [*]   [*]   [*]   [*]    
    [*]     [*] [*]   [*]   [*]   [*]   [*]         [*]     [*]

Authorized Signers:                                      
Carl Christenson
Christian Storch
Todd Patriacca

 



--------------------------------------------------------------------------------



 



Bank Account Data Collection

         
Location:
  [*]    
Submitted by:
  [*]    
Phone #:
  [*]    
Email:
  [*]    

                                  Interest                         Bearing (Y  
        Maximum     Bank       Account Type   or N)   Currency   Annual Fees  
Amt. Held   Purpose   [*]   [*]   [*]   [*]   [*]   [*]   [*] [*]   [*]   [*]  
[*]   [*]   [*]   [*] [*]   [*]   [*]   [*]   [*]   [*]   [*]

Bill Duff
Todd Menickelli

 



--------------------------------------------------------------------------------



 



EXHIBIT C-1
(See Section 3.7 of Security Agreement)
LETTER OF CREDIT RIGHTS
None.
CHATTEL PAPER
None.
EXHIBIT C-2
(See definition of Commercial Tort Claims)
EXISTING COMMERCIAL TORT CLAIMS
None.

 



--------------------------------------------------------------------------------



 



EXHIBIT D
(See Section 3.10 and 3.11 of Security Agreement)
INTELLECTUAL PROPERTY RIGHTS
PATENTS

              Name of Grantor   Patent Description   Patent Number   Issue Date
See attached Consolidated Patent List
           

PATENT APPLICATIONS

              Name of Grantor   Patent Application   Application Filing Date  
Application Serial Number
See attached Consolidated Patent List
           

TRADEMARKS

              Name of Grantor   Trademark   Registration Date   Registration
Number
See attached Consolidated Trademark List
           

TRADEMARK APPLICATIONS

              Name of Grantor   Trademark Application   Application Filing Date
  Application Serial Number
See attached Consolidated Trademark List
           

COPYRIGHTS

              Name of Grantor   Copyright   Registration Date   Registration
Number
None
           

COPYRIGHT APPLICATIONS

              Name of Grantor   Copyright Application   Application Filing Date
  Application Serial Number
None
           

 



--------------------------------------------------------------------------------



 



                                              Issuing           Registration  
Registration /     Application         IP Type   Jurisdiction   Owner Entity  
Title / Description   Number   Issue Date     Number   Filing Date   Status    
                               
Patent
  Canada   Warner Electric Technology Inc.   IMPROVED BI-DIRECTIONAL BACK
STOPPING CLUTCH   2024208   07/03/2001     2024208     08/29/1990   Active
Patent
  Canada   Warner Electric Technology Inc.   ELECTROMAGNETIC COUPLING DISC AND
METHOD OF MAKING THE DISC   1315218   3/30/1993     614020     9/28/1989  
Active
Patent
  Europe   Warner Electric Technology Inc.   ARMATURE ASSEMBLY FOR AN
ELECTROMAGNETIC COUPLING   EP0552011   3/26/1997     93300169.5     1/12/1993  
Active
Patent
  Europe   Warner Electric Technology Inc.   ARMATURE FOR SELECTIVELY ENGAGEABLE
AND DISENGAGEABLE COUPLING   EP1171721   05/03/2006     09109241.0    
02/14/2001   Active
Patent
  Europe   Warner Electric Technology Inc.   CLUTCH WITH SPACER FOR SUPPORTING A
BEARING   EP0604190   9/3/1997     93310365.7     12/21/1993   Active
Patent
  Europe   Warner Electric Technology Inc.   ELECTROMAGNETIC CLUTCH WITH
PERMANENT MAGNET BRAKE   EP0637022   5/29/1996     92309229.0     10/9/1992  
Active
Patent
  Europe   Warner Electric Technology Inc.   ELECTROMAGNETIC FRICTION BRAKEWITH
IMPROVED MOUNTING PINS   EP0434272   7/20/1994     90313378     12/10/1990  
Active
Patent
  Europe   Warner Electric Technology Inc.   HIGH STRENGTH ELECTROMAGNETIC
COUPLING DISC   EP0645550   03/29/1995     94306356.0     8/30/1994   Active
Patent
  Europe   Warner Electric Technology Inc.   MAG STOP CLUTCH WITH CENTER POLE  
EP’0953784   9/22/2004     99303330.7     4/28/99   Active
Patent
  Europe   Warner Electric Technology Inc.   METHOD OF MAKING AN ELECTROMAGNETIC
COUPLING DISC   EP0521640   1/18/1995     92305695.6     6/22/1992   Active
Patent
  Europe   Warner Electric Technology Inc.   METHOD OF MANUFACTURING A ROTOR FOR
AN ELECTROMAGNETIC CLUTCH ASSEMBLY   EP0867630   10/16/2002     98302223.7    
03/24/1998   Active
Patent
  Europe   Warner Electric Technology Inc.   ROTOR FOR ELECTROMAGNETIC COUPLING
  EP0614023   5/21/1997     94301526.3     3/3/1994   Active
Patent
  Europe   Warner Electric Technology Inc.   SOUND-DAMPING ARMATURE ASSEMBLY FOR
AN ELECTROMAGNETIC COUPLING   EP0614022   12/11/1996     94301484.5     3/2/1994
  Active
Patent
  Europe   Warner Electric Technology Inc.   UNIDRIVE ARMATURE HUB   EP0643236  
3/15/1995     94306652.2     9/9/1994   Active
Patent
  Europe   Warner Electric Technology Inc.   ARMATURE ASSEMBLY FOR AN
ELECTROMAGNETIC COUPLING   EP00713026   3/28/2001     95203457.7     1/12/1993  
Active
Patent
  Europe   Warner Electric Technology Inc.   SPRAG RETAINER WITH ROTATIONAL
RESTRAINT   EP0602889   6/22/1994     93309865.9     12/9/1993   Active
Patent
  Europe   Warner Electric Technology LLC   Rotational Coupling Device  
EP1893884   11/25/2009     06770520.2     1/10/2008   Active
Patent
  France   Warner Electric Technology LLC   Rotational Coupling Device  
EP1893884   11/25/2009     06770520.2     1/10/2008   Active
Patent
  France   Warner Electric Technology Inc.   ARMATURE FOR SELECTIVELY ENGAGEABLE
AND DISENGAGEABLE COUPLING   EP1171721   05/03/2006     09109241.0    
02/14/2001   Active
Patent
  France   Warner Electric Technology Inc.   ARMATURE ASSEMBLY FOR AN
ELECTROMAGNETIC COUPLING   EP0552011   3/26/1997     93300169.5     1/12/1993  
Active
Patent
  France   Warner Electric Technology Inc.   CLUTCH BRAKE ASSEMBLY   2727485  
07/17/1998     9514181     011/30/1995   Active
Patent
  France   Warner Electric Technology Inc.   HIGH STRENGTH ELECTROMAGNETIC
COUPLING DISC   EP0645550   3/29/1995     94306356.0     8/30/1994   Active
Patent
  France   Warner Electric Technology Inc.   CLUTCH WITH SPACER FOR SUPPORTING A
BEARING   EP0604190   9/3/1997     93310365.7     12/21/1993   Active
Patent
  France   Warner Electric Technology Inc.   ELECTROMAGNETIC CLUTCH WITH
PERMANENT MAGNET BRAKE   EP0637022   5/29/1996     92309229.0     10/9/1992  
Active
Patent
  France   Warner Electric Technology Inc.   ELECTROMAGNETIC COUPLING DISCS AND
METHOD OF MAKING THE SAME.   9106536   1/20/1995     9106536     5/30/1991  
Active

 



--------------------------------------------------------------------------------



 



                                              Issuing           Registration  
Registration /     Application         IP Type   Jurisdiction   Owner Entity  
Title / Description   Number   Issue Date     Number   Filing Date   Status    
                               
Patent
  France   Warner Electric Technology Inc.   ELECTROMAGNETIC FRICTION BRAKEWITH
IMPROVED MOUNTING PINS   EP0434272   7/20/1994     90313378     12/10/1990  
Active
Patent
  France   Warner Electric Technology Inc.   METHOD OF MAKING AN ELECTROMAGNETIC
COUPLING DISC   EP0521640   1/18/1995     92305695.6     6/22/1992   Active
Patent
  France   Warner Electric Technology Inc.   METHOD OF MANUFACTURING A ROTOR FOR
AN ELECTROMAGNETIC CLUTCH ASSEMBLY   EP0867630   10/16/2002     98302223.7    
03/24/1998   Active
Patent
  France   Warner Electric Technology Inc.   ROTOR FOR ELECTROMAGNETIC COUPLING
  EP0614023   5/21/1997     94301526.3     3/3/1994   Active
Patent
  France   Warner Electric Technology Inc.   SOUND DAMPING ARMATURE ASSEMBLY FOR
AN ELECTROMAGNETIC COUPLING   9902452   12/22/2000     9902452     2/26/1999  
Active
Patent
  France   Warner Electric Technology Inc.   SOUND-DAMPING ARMATURE ASSEMBLY FOR
AN ELECTROMAGNETIC COUPLING   EP0614022   12/11/1996     94301484.5     3/2/1994
  Active
Patent
  France   Warner Electric Technology Inc.   UNIDAMP ARMATURE   9103732  
2/10/1995     9103732     3/27/1991   Active
Patent
  France   Warner Electric Technology Inc.   UNIDRIVE ARMATURE HUB   EP0643236  
3/15/1995     94306652.2     9/9/1994   Active
patent
  France   Warner Electric Technology Inc.   MAG STOP CLUTCH WITH CENTER POLE  
EP’0953784   9/22/2004     99303330.7     4/28/1999   Active
Patent
  France   Warner Electric Technology Inc.   ARMATURE ASSEMBLY FOR AN
ELECTROMAGNETIC COUPLING   EP00713026   3/28/2001     95203457.7     1/12/1993  
Active
Patent
  France   Warner Electric Technology Inc.   SPRAG RETAINER WITH ROTATIONAL
RESTRAINT   EP0602889   6/22/1994     93309865.9     12/9/1993   Active
Patent
  Germany   Warner Electric Technology LLC   Rotational Coupling Device  
EP1893884   11/25/2009     06770520.2     1/10/2008   Active
Patent
  Germany   Warner Electric Technology Inc.   ARMATURE FOR SELECTIVELY
ENGAGEABLE AND DISENGAGEABLE COUPLING   EP1171721   05/03/2006     09109241.0  
  02/14/2001   Active
Patent
  Germany   Warner Electric Technology Inc.   ARMATURE ASSEMBLY FOR AN
ELECTROMAGNETIC COUPLING   EP0552011   3/26/1997     93300169.5     1/12/1993  
Active
Patent
  Germany   Warner Electric Technology Inc.   HIGH STRENGTH ELECTROMAGNETIC
COUPLING DISC   EP0645550   3/29/1995     94306356.0     8/30/1994   Active
Patent
  Germany   Warner Electric Technology Inc.   CLUTCH WITH SPACER FOR SUPPORTING
A BEARING   EP0604190   9/3/1997     93310365.7     12/21/1993   Active
Patent
  Germany   Warner Electric Technology Inc.   ELECTROMAGNETIC CLUTCH WITH
PERMANENT MAGNET BRAKE   EP0637022   5/29/1996     69211088.7     10/9/1992  
Active
Patent
  Germany   Warner Electric Technology Inc.   ELECTROMAGNETIC COUPLING DISCS AND
METHOD OF MAKING THE SAME   G9106611.5   10/24/1991     G9106611.5     5/29/1991
  Active
Patent
  Germany   Warner Electric Technology Inc.   ELECTROMAGNETIC FRICTION BRAKEWITH
IMPROVED MOUNTING PINS   EP0434272   7/20/1994     90313378.3     12/10/1990  
Active
Patent
  Germany   Warner Electric Technology Inc.   METHOD OF MAKING AN
ELECTROMAGNETIC COUPLING DISC   EP0521640   1/18/1995     69201221.4    
6/22/1992   Active
Patent
  Germany   Warner Electric Technology Inc.   METHOD OF MANUFACTURING A ROTOR
FOR AN ELECTROMAGNETIC CLUTCH ASSEMBLY   EP0867630   10/16/2002     98302223.7  
  03/14/1998   Active
Patent
  Germany   Warner Electric Technology Inc.   ROTOR FOR ELECTROMAGNETIC COUPLING
  EP0614023   5/21/1997     94301526.3     3/3/1994   Active
Patent
  Germany   Warner Electric Technology Inc.   SOUND-DAMPING ARMATURE ASSEMBLY
FOR AN ELECTROMAGNETIC COUPLING   EP0614022   12/11/1996     69401077.4    
3/2/1994   Active
Patent
  Germany   Warner Electric Technology Inc.   UNIDAMP ARMATURE   P4108975.8-12  
01/30/2003     P4108975.8   03/19/1991   Active
Patent
  Germany   Warner Electric Technology Inc.   UNIDRIVE ARMATURE HUB   EP0643236
  3/15/1995     94306652.2     9/9/1994   Active
Patent
  Germany   Warner Electric Technology Inc.   ELECTROMAGNETIC COUPLING DISCS AND
METHOD OF MAKING THE SAME   4,117,614   3/3/2005   P4117614.6     5/29/1991  
Active
Patent
  Germany   Warner Electric Technology Inc.   UNIDAMP ARMATURE   G9103369.1  
8/1/1991     G9103369.1     3/19/1991   Active
patent
  Germany   Warner Electric Technology Inc.   MAG STOP CLUTCH WITH CENTER POLE  
EP’0953784   9/22/2004     99303330.7     4/28/1999   Active

 



--------------------------------------------------------------------------------



 



                                              Issuing           Registration  
Registration /     Application         IP Type   Jurisdiction   Owner Entity  
Title / Description   Number   Issue Date     Number   Filing Date   Status    
                               
Patent
  Germany   Warner Electric Technology Inc.   ARMATURE ASSEMBLY FOR AN
ELECTROMAGNETIC COUPLING   EP00713026   3/28/2001     95203457.7     1/12/1993  
Active
Patent
  Germany   Warner Electric Technology Inc.   SPRAG RETAINER WITH ROTATIONAL
RESTRAINT   EP0602889   6/22/1994     93309865.9     12/9/1993   Active
Patent
  Israel   Warner Electric Technology Inc.   ANTI-SLIP INESERT FOR A
BACKSTOPPING CLUTCH   152,385   08/05/2009     152385     10/20/2002   Active
Patent
  Israel   Warner Electric Technology Inc.   IMPROVED BI-DIRECTIONAL BACK
STOPPING CLUTCH   95688   11/19/1992     95688     9/14/1990   Active
Patent
  Israel   Warner Electric Technology Inc.   SPRAG RETAINER WITH ROTATIONAL
RESTRAINT   107584   11/12/1993     107584     11/12/1993   Active
Patent
  Italy   Warner Electric Technology LLC   Rotational Coupling Device  
EP1893884   11/25/2009     06770520.2     1/10/2008   Active
Patent
  Italy   Warner Electric Technology Inc.   ELECTROMAGNETIC CLUTCH WITH
PERMANENT MAGNET BRAKE   EP0637022   5/29/1996     92309229.0     10/9/1992  
Active
Patent
  Italy   Warner Electric Technology Inc.   ELECTROMAGNETIC FRICTION BRAKEWITH
IMPROVED MOUNTING PINS   EP0434272   7/20/1994     90313378     12/10/1990  
Active
Patent
  Italy   Warner Electric Technology Inc.   METHOD OF MANUFACTURING A ROTOR FOR
AN ELECTROMAGNETIC CLUTCH ASSEMBLY   EP0867630   10/16/2002     98302223.7    
03/24/1998   Active
patent
  Italy   Warner Electric Technology Inc.   MAG STOP CLUTCH WITH CENTER POLE  
EP’0953784   9/22/2004     99303330.7     4/28/1999   Active
Patent
  Italy   Warner Electric Technology Inc.   ARMATURE ASSEMBLY FOR AN
ELECTROMAGNETIC COUPLING   EP0552011   3/26/1997     93300169.5     1/12/1993  
Active
Patent
  Italy   Warner Electric Technology Inc.   ARMATURE ASSEMBLY FOR AN
ELECTROMAGNETIC COUPLING   EP00713026   3/28/2001     95203457.7     1/12/1993  
Active
Patent
  Italy   Warner Electric Technology Inc.   UNIDAMP ARMATURE   1,244,554  
7/15/1994     RM91A000202   3/27/1991   Active
Patent
  Italy   Warner Electric Technology Inc.   SPRAG RETAINER WITH ROTATIONAL
RESTRAINT   EP0602889   6/22/1994     93309865.9     12/9/1993   Active
Patent
  Japan   Warner Electric Technology Inc.   CLUTCH BRAKE ASSEMBLY   3,723,872  
09/30/2005     329,410/95     11/27/1995   Active
Patent
  Japan   Warner Electric Technology Inc.   ELECTROMAGNETIC CLUTCH WITH
PERMANENT MAGNET BRAKE   3,507,954   1/9/2004     288,154/92     10/05/1992  
Active
Patent
  Japan   Warner Electric Technology Inc.   ELECTROMAGNETIC COUPLING DISC AND
METHOD OF MAKING THE DISC   2761413   3/20/1998     275764/89     10/23/1989  
Active
Patent
  Japan   Warner Electric Technology Inc.   HIGH STRENGTH ELECTROMAGNETIC
COUPLING DISC   3,966,368   08/29/2007     227,370/94     08/30/1994   Active
Patent
  Japan   Warner Electric Technology Inc.   METHOD OF MAKING AN ELECTROMAGNETIC
COUPLING DISC   3316595   06/14/2002     191,371/92     06/26/1992   Active
Patent
  Japan   Warner Electric Technology Inc.   ELECTROMAGNETIC SYNCHRONIZING AND
SHIFTING CLUTCH — ESS   3,433,269   5/30/2003     343,834/91     10/28/1991  
Active
Patent
  Japan   Warner Electric Technology Inc.   UNIDAMP ARMATURE   3074398  
06/09/2000   133666/91   03/28/1991   Active
Patent
  Japan   Warner Electric Technology Inc.   ARMATURE ASSEMBLY FOR AN
ELECTROMAGNETIC COUPLING   3,820,554   6/30/2006     2004-14,295     1/22/2004  
Active
Patent
  Japan   Warner Electric Technology Inc.   ARMATURE ASSEMBLY FOR AN
ELECTROMAGNETIC COUPLING   3,538,848   4/2/2004     19425/93     1/13/1993  
Active
Patent
  Malaysia   Warner Electric Technology LLC   ANTI-SLIP INESERT FOR A
BACKSTOPPING CLUTCH   MY-117,623-A   7/31/2004   P120011880     04/20/2001  
Active
Patent
  Mexico   Warner Electric Technology Inc.   ARMATURE FOR SELECTIVELY ENGAGEABLE
AND DISENGAGEABLE COUPLING   232,309   11/23./2005     PA/a/2001/010462  
10/16/2001   Active

 



--------------------------------------------------------------------------------



 



                                              Issuing           Registration  
Registration /     Application         IP Type   Jurisdiction   Owner Entity  
Title / Description   Number   Issue Date     Number   Filing Date   Status    
                               
Patent
  Mexico   Warner Electric Technology Inc.   ARMATURE FOR SELECTIVELY ENGAGEABLE
AND DISENGAGEABLE COUPLING   238,848   07/24/2006     PA/A/2005/007753    
7/21/2005   Active
Patent
  Singapore   Warner Electric Technology Inc.   ANTI-SLIP INESERT FOR A
BACKSTOPPING CLUTCH   92,564   02/28/2005     200206523-3     04/19/2001  
Active
Patent
  Singapore   Warner Electric Technology Inc.   FORMLOCK SHOES WITH FLATS  
52,991   04/30/2004     9702069-7     06/27/1997   Active
Patent
  Singapore   Warner Electric Technology Inc.   Liquid Cooled Brake assembley  
141,736   8/31/2009     200802767-4     4/11/2008   Active
Patent
  South Korea   Warner Electric Technology Inc.   ARMATURE FOR SELECTIVELY
ENGAGEABLE AND DISENGAGEABLE COUPLING   828,851   05/02/2008     7013844/2001  
  10/29/2001   Active
Patent
  South Korea   Warner Electric Technology Inc.   ELECTROMAGNETIC CLUTCH WITH
PERMANENT MAGNET BRAKE   232799   9/8/1999     18665/1992     10/10/1992  
Active
Patent
  South Korea   Warner Electric Technology Inc.   MAG STOP CLUTCH WITH CENTER
POLE   530,579   11/16/2005     15334/1999     4/29/1999   Active
Patent
  South Korea   Warner Electric Technology Inc.   SOUND DAMPING ARMATURE
ASSEMBLY FOR AN ELECTROMAGNETIC COUPLING   519,028   09/27/2005     6203/1999  
  2/25/1999   Active
Patent
  South Korea   Warner Electric Technology Inc.   SUPPORTING HUB FOR CLUTCH AND
PUMP ASSEMBLY   323,800   1/25/2002     23609     11/8/1993   Active
Patent
  South Korea   Warner Electric Technology Inc.   METHOD OF MAKING AN
ELECTROMAGNETIC COUPLING DISC   215,247   5/21/1999     11273/1992     6/26/1992
  Active
Patent
  South Korea   Warner Electric Technology Inc.   ARMATURE FOR SELECTIVELY
ENGAGEABLE AND DISENGAGEABLE COUPLING   855153   08/22/2008     7024365/2007    
10/23/2007   Active
Patent
  Spain   Warner Electric Technology LLC   Rotational Coupling Device  
EP1893884   11/25/2009     06770520.2     1/10/2008   Active
Patent
  Spain   Warner Electric Technology Inc.   MAG STOP CLUTCH WITH CENTER POLE  
EP’0953784   9/22/2004     99303330.7     4/28/1999   Active
Patent
  Taiwan   Warner Electric Technology Inc.   ELECTROMAGNETIC CLUTCH WITH
PERMANENT MAGNET BRAKE   NI61152   6/23/1993     81105630     7/16/1992   Active
Patent
  Turkey   Warner Electric Technology Inc.   ANTI-SLIP INESERT FOR A
BACKSTOPPING CLUTCH   TR2002 02428B   7/21/2003     02/2428     10/24/2002  
Active
Patent
  United Kingdom   Warner Electric Technology LLC   Rotational Coupling Device  
EP1893884   11/25/2009     06770520.2     1/10/2008   Active
Patent
  United Kingdom   Warner Electric Technology Inc.   ARMATURE FOR SELECTIVELY
ENGAGEABLE AND DISENGAGEABLE COUPLING   EP1171721   05/03/2006     09109241.0  
  02/14/2001   Active
Patent
  United Kingdom   Warner Electric Technology Inc.   ARMATURE ASSEMBLY FOR AN
ELECTROMAGNETIC COUPLING   EP0552011   3/26/1997     93300169.5     1/12/1993  
Active
Patent
  United Kingdom   Warner Electric Technology Inc.   CLUTCH BRAKE ASSEMBLY  
2,295,656   08/12/1998     9524410.9     11/29/1995   Active
Patent
  United Kingdom   Warner Electric Technology Inc.   HIGH STRENGTH
ELECTROMAGNETIC COUPLING DISC   EP0645550   3/29/1995     94306356.0    
8/30/1994   Active
Patent
  United Kingdom   Warner Electric Technology Inc.   CLUTCH WITH SPACER FOR
SUPPORTING A BEARING   EP0604190   9/3/1997     93310365.7     12/21/1993  
Active
Patent
  United Kingdom   Warner Electric Technology Inc.   ELECTROMAGNETIC CLUTCH WITH
PERMANENT MAGNET BRAKE   EP0637022   5/29/1996     92309229.0     10/9/1992  
Active
Patent
  United Kingdom   Warner Electric Technology Inc.   ELECTROMAGNETIC COUPLING
DISCS AND METHOD OF MAKING THE SAME   2244529   2/2/1994     9111037.9    
5/22/1991   Active
Patent
  United Kingdom   Warner Electric Technology Inc.   ELECTROMAGNETIC FRICTION
BRAKEWITH IMPROVED MOUNTING PINS   EP0434272   7/20/1994     90313378    
12/10/1990   Active
Patent
  United Kingdom   Warner Electric Technology Inc.   IMPROVED BI-DIRECTIONAL
BACK STOPPING CLUTCH   2,237,855   1/12/1994     9021038.6     9/27/1990  
Active
Patent
  United Kingdom   Warner Electric Technology Inc.   METHOD OF MAKING AN
ELECTROMAGNETIC COUPLING DISC   EP0521640   1/18/1995     92305695.6    
6/22/1992   Active

 



--------------------------------------------------------------------------------



 



                                              Issuing           Registration  
Registration /     Application         IP Type   Jurisdiction   Owner Entity  
Title / Description   Number   Issue Date     Number   Filing Date   Status    
                               
Patent
  United Kingdom   Warner Electric Technology Inc.   METHOD OF MANUFACTURING A
ROTOR FOR AN ELECTROMAGNETIC CLUTCH
ASSEMBLY   EP0867630   10/16/2002     98302223.7     03/24/1998   Active
Patent
  United Kingdom   Warner Electric Technology Inc.   ROTOR FOR ELECTROMAGNETIC
COUPLING   EP0614023   5/21/1997     94301526.3     3/3/1994   Active
Patent
  United Kingdom   Warner Electric Technology Inc.   SOUND DAMPING ARMATURE
ASSEMBLY FOR AN ELECTROMAGNETIC COUPLING   2,339,861   07/24/2002     9904390.3
    2/25/1999   Active
Patent
  United Kingdom   Warner Electric Technology Inc.   SOUND-DAMPING ARMATURE
ASSEMBLY FOR AN ELECTROMAGNETIC COUPLING   EP0614022   12/11/1996     94301484.5
    3/2/1994   Active
Patent
  United Kingdom   Warner Electric Technology Inc.   UNIDAMP ARMATURE   2243195
  3/30/1994     9106125.9     3/22/1991   Active
Patent
  United Kingdom   Warner Electric Technology Inc.   UNIDRIVE ARMATURE HUB  
EP0643236   3/15/1995     94306652.2     9/9/1994   Active
Patent
  United Kingdom   Warner Electric Technology Inc.   MAG STOP CLUTCH WITH CENTER
POLE   EP’0953784   9/22/2004     99303330.7     4/28/1999   Active
Patent
  United Kingdom   Warner Electric Technology Inc.   ARMATURE ASSEMBLY FOR AN
ELECTROMAGNETIC COUPLING   EP0713026   3/28/2001     95203457.7     1/12/1993  
Active
Patent
  United Kingdom   Warner Electric Technology Inc.   SPRAG RETAINER WITH
ROTATIONAL RESTRAINT   EP0602889   6/22/1994     93309865.9     12/9/1993  
Active
Patent Appl.
  Australia   Warner Electric Technology LLC   AquaMaKKs Brake (Liquid Cooled
Brake With Support Columns)                 2008214106     8/13/2009   Pending
Patent Appl.
  Australia   Warner Electric Technology LLC   “Safety Control for Release of
Backstopping Clutch”                 2009202888     07/17/2009   Pending
Patent Appl.
  Australia   Warner Electric Technology LLC   Torque Arm Assembly for a
Backstopping Clutch                 2008247581     11/5/2009   Pending
Patent Appl.
  Brazil   Warner Electric Technology LLC   Liquid Cooled Brake assembley      
          PI 0618103-1     4/30/2008   Pending
Patent Appl.
  Brazil   Warner Electric Technology LLC   BALANCED FLOW COOLING WATER JACKET  
              PI 0611804-0     4/30/2008   Pending
Patent Appl.
  Canada   Warner Electric Technology LLC   Improved Drive Assenmly with
lightweight backstop clutch                 2597653     08/10/2007   Pending
Patent Appl.
  Canada   Warner Electric Technology LLC   Automatically released
bi-directional overunning clutch                 2640240     7/24/2008   Pending
Patent Appl.
  Chili   Warner Electric Technology LLC   AquaMaKKs Brake (Liquid Cooled Brake
With Support Columns)                 301-08     01/31/2008   Pending
Patent Appl.
  China   Warner Electric Technology LLC   AquaMaKKs Brake (Liquid Cooled Brake
With Support Columns)                 200880003823.2     07/31/2009   Pending
Patent Appl.
  China   Warner Electric Technology LLC   [*]                 [*]     [*]   [*]
Patent Appl.
  Europe   Warner Electric Technology LLC   Rotational Coupling Device          
      06760061.9     1/10/2008   Pending
Patent Appl.
  Europe   Warner Electric Technology LLC   Rotational Coupling Device          
      06760062.7     1/10/2008   Pending
Patent Appl.
  Europe   Warner Electric Technology Inc.   Liquid Cooled Brake assembley      
          06817212.1     4/24/2008   Pending
Patent Appl.
  Europe   Warner Electric Technology LLC   BALANCED FLOW COOLING WATER JACKET  
              06817231.1     4/24/2008   Pending
Patent Appl.
  Europe   Warner Electric Technology LLC   Automatically released
bi-directional overunning clutch                 07762680.2     7/15/2008  
Pending
Patent Appl.
  Europe   Warner Electric Technology LLC   Rotational Coupling Device          
      07754729.7     9/29/2008   Pending
Patent Appl.
  Europe   Warner Electric Technology LLC   OVERRUNNING CLUTCH                
07783919.9     11/20/2008   Pending
Patent Appl.
  Europe   Warner Electric Technology LLC   AquaMaKKs Brake (Liquid Cooled Brake
With Support Columns)                 08714083.6.     07/28/2009   Pending
Patent Appl.
  Germany   Warner Electric Technology Inc.   CLUTCH BRAKE ASSEMBLY            
    19544321.7     11/28/1995   Pending
Patent Appl.
  Germany   Warner Electric Technology Inc.   SOUND DAMPING ARMATURE ASSEMBLY
FOR AN ELECTROMAGNETIC COUPLING                 19908439.4     2/26/1999  
Pending
Patent Appl.
  India   Warner Electric Technology Inc.   Liquid Cooled Brake assembley      
          2125/CHENP/2008     4/29/2008   Pending

 



--------------------------------------------------------------------------------



 



                                          Issuing           Registration  
Registration /   Application         IP Type   Jurisdiction   Owner Entity  
Title / Description   Number   Issue Date   Number   Filing Date   Status      
                           
Patent Appl.
  India   Warner Electric Technology LLC   BALANCED FLOW COOLING WATER JACKET  
        2692/CHENP/2008   5/29/2008   Pending
Patent Appl.
  Japan   Warner Electric Technology Inc.   ARMATURE FOR SELECTIVELY ENGAGEABLE
AND DISENGAGEABLE COUPLING           2001-563,800   10/29/2001   Pending
Patent Appl.
  Japan   Warner Electric Technology Inc.   SOUND-DAMPING ARMATURE ASSEMBLY FOR
AN ELECTROMAGNETIC COUPLING           54761/94   3/2/1994   Pending
Patent Appl.
  Japan   Warner Electric Technology LLC   Rotational Coupling Device          
2008-515719   12/3/2007   Pending
Patent Appl.
  Japan   Warner Electric Technology LLC   Rotational Coupling Device          
2008-515720   12/3/2007   Pending
Patent Appl.
  Japan   Warner Electric Technology LLC   Rotational Coupling Device          
TBD   9/29/2008   Pending
Patent Appl.
  Japan   Warner Electric Technology LLC   Rotational Coupling Device          
2008-515721   12/3/2007   Pending
Patent Appl.
  Japan   Warner Electric Technology LLC   Rotational Coupling Device          
2009-504258   9/29/2008   Pending
Patent Appl.
  Japan   Warner Electric Technology LLC   OVERRUNNING CLUTCH          
2009-511247   11/18/2008   Pending
Patent Appl.
  Japan   ???   SOUND DAMPING ARMATURE ASSEMBLY FOR AN ELECTROMAGNETIC COUPLING
          50,440/99   02/26/1999   Pending
Patent Appl.
  Mexico   Warner Electric Technology LLC   Rotational Coupling Device          
MX/a/2007/014993   11/28/2007   Pending
Patent Appl.
  Mexico   Warner Electric Technology LLC   Rotational Coupling Device          
MX/a/2007/014992   11/28/2007   Pending
Patent Appl.
  Mexico   Warner Electric Technology LLC   Rotational Coupling Device          
MX/a/2007/014996   11/28/2007   Pending
Patent Appl.
  Mexico   Warner Electric Technology Inc.   Liquid Cooled Brake assembley      
    MX/a/2008/005291   4/23/2008   Pending
Patent Appl.
  Mexico   Warner Electric Technology LLC   BALANCED FLOW COOLING WATER JACKET  
        MX/a/2008/005290   4/23/2008   Pending
Patent Appl.
  PCT   Warner Electric Technology LLC   Sparag Retainer for OVERRUNNING CLUTCH
          PCT/US2008/079310   10/09/2008   Pending
Patent Appl.
  PCT   Warner Electric Technology LLC   Rotational Coupling Device With Sealed
Key           PCT/US09/044679   5/20/2009   Pending
Patent Appl.
  PCT   Warner Electric Technology LLC   [*]           [*]   [*]   [*]
Patent Appl.
  Russia   Warner Electric Technology LLC   Liquid Cooled Brake assembley      
    2008121805   5/30/2008   Pending
Patent Appl.
  Russia   Warner Electric Technology LLC   BALANCED FLOW COOLING WATER JACKET  
        2008121806   5/30/2008   Pending
Patent Appl.
  Singapore   Warner Electric Technology LLC   BALANCED FLOW COOLING WATER
JACKET           200802768-2.   4/11/2008   Pending
Patent Appl.
  Singapore   Warner Electric Technology LLC   AquaMaKKs Brake (Liquid Cooled
Brake With Support Columns)           200904860-4.   07/17/2009   Pending
Patent Appl.
  South Africa   Warner Electric Technology LLC   AquaMaKKs Brake (Liquid Cooled
Brake With Support Columns)           2009/05050   7/20/2009   Pending
Patent Appl.
  South Korea   Warner Electric Technology LLC   Rotational Coupling Device    
      10-2008-7000645   1/9/2008   Pending

 



--------------------------------------------------------------------------------



 



                                              Issuing             Registration  
Registration /     Application         IP Type   Jurisdiction   Owner Entity  
Title / Description     Number   Issue Date     Number   Filing Date   Status  
                                   
Patent Appl.
  South Korea   Warner Electric Technology LLC   Rotational Coupling Device    
            10-2008-7000650     1/9/2008   Pending
Patent Appl.
  South Korea   Warner Electric Technology LLC   Rotational Coupling Device    
            10-2008-7000647     1/9/2008   Pending
Patent Appl.
  South Korea   Warner Electric Technology LLC   Rotational Coupling Device    
            10-2008-7023303     9/24/2008   Pending
Patent Appl.
  Taiwan   Warner Electric Technology LLC   Automatically released
bi-directional overunning clutch                 096102358     1/22/2007  
Pending
Patent
  USA   Inertia Dynamics, LLC   Electromagnetic disc brake with rubber friction
disk braking surface     6161659     12/19/2000     09/167006     09/29/1998  
Active
Patent
  USA   Inertia Dynamics, LLC   Clutch system and method     6488133    
12/3/2002     09/528690     03/20/2000   Active
Patent
  USA   Inertia Dynamics, LLC   Elevator brake assembly     6675939    
01/13/2004     09/773722     01/31/2001   Active
Patent
  USA   Warner Electric Technology LLC   ARMATURE ASSEMBLY FOR AN
ELECTROMAGNETIC COUPLING     5,150,779     9/29/1992     07/820344     1/14/1992
  Active
Patent
  USA   Inertia Dynamics, LLC   Power-off brake with manual release     5915507
    06/29/1999     08/932904     09/17/1997   Active
Patent
  USA   Inertia Dynamics, LLC   Electric clutch and brake     6047805    
04/11/2000     08/937816     09/29/1997   Active
Patent
  USA   Inertia Dynamics, LLC   Electro-mechanical variable speed clutch    
5979630     11/9/1999     08/938862     09/26/1997   Active
Patent
  USA   Warner Electric Technology LLC   UNIDAMP ARMATURE     5,036,964    
8/6/1991     07/500,466     3/28/1990   Active
Patent
  USA   Warner Electric Technology LLC   ELECTROMAGNETIC COUPLING DISCS AND
METHOD OF MAKING THE SAME.     5,096,036     3/17/1992     07/531,465    
5/31/1990   Active
Patent
  USA   Warner Electric Technology LLC   APPARATUS FOR RESISTANCE BONDING
ELECTROMAGNETIC COILS     5,091,619     2/25/1992     07/543,706     6/26/1990  
Active
Patent
  USA   Warner Electric Technology LLC   FIELD ASSEMBLY FOR AN ELECTROMAGNET    
5,250,921     10/5/1993     07/600,199     10/19/1990   Active
Patent
  USA   Warner Electric Technology LLC   ELECTROMAGNETIC SYNCHRONIZING AND
SHIFTING CLUTCH — ESS     5,052,534     10/1/1991     07/605,517     10/30/1990
  Active
Patent
  USA   Warner Electric Technology LLC   LOW COST SPRAG RETAINER     5,070,976  
  12/10/1991     07/634,903     12/27/1990   Active
Patent
  USA   Warner Electric Technology LLC   DIGITAL CONTROL SYSTEM FOR
ELECTROMAGNETIC CLUTCH     5,094,332     3/10/1992     07/664,075     12/31/1990
  Active
Patent
  USA   Warner Electric Technology LLC   ELECTROMAGNETIC COUPLING ARMATURE
ASSEMBLY WITH FLUX ISOLATOR SPRINGS     5,119,915     6/9/1992     07/700,439  
  5/15/1991   Active
Patent
  USA   Warner Electric Technology LLC   METHOD OF MAKING AN ELECTROMAGNETIC
COUPLING DISC     5,125,255     6/30/1992     07/721,972     6/27/1991   Active
Patent
  USA   Warner Electric Technology LLC   ELECTROMAGNETIC CLUTCH WITH PERMANENT
MAGNET BRAKE     5,119,918     6/9/1992     07/774,92     10/11/1991   Active
Patent
  USA   Ameridrives International, LLC   Driveshaft with slip joint seal    
5,230,658     07/27/1993     07/864,307     04/06/1992   Active
Patent
  USA   TB Woods Enterprises, Inc.   Shaft Mountable Bushing and Hub for
Industrail poer transmission     5304101     4/19/1994     07/919223    
7/27/1992   Active
Patent
  USA   Warner Electric Technology LLC   SPLIT TUBE HAVING RETAINABLE ENDS    
5,280,829     1/25/1994     07/931,638     8/18/1992   Active
Patent
  USA   Warner Electric Technology LLC   SUPPORTING HUB FOR CLUTCH AND PUMP
ASSEMBLY     5,310,034     5/10/1994     07/973,291     11/9/1992   Active
Patent
  USA   Warner Electric Technology LLC   SPRAG RETAINER WITH ROTATIONAL
RESTRAINT     5,337,869     8/16/1994     07/991,021     12/15/1992   Active
Patent
  USA   Warner Electric Technology LLC   CLUTCH WITH SPACER FOR SUPPORTING A
BEARING     5,285,882     2/15/1994     07/996,122     12/23/1992   Active
Patent
  USA   Warner Electric Technology LLC   SOUND-DAMPING ARMATURE ASSEMBLY FOR AN
ELECTROMAGNETIC COUPLING     5,372,228     12/13/1994     08/026,499    
3/4/1993   Active

 



--------------------------------------------------------------------------------



 



                                          Issuing             Registration  
Registration /   Application         IP Type   Jurisdiction   Owner Entity  
Title / Description     Number   Issue Date   Number   Filing Date   Status    
                               
Patent
  USA   Warner Electric Technology LLC   ROTOR FOR ELECTROMAGNETIC COUPLING    
5,305,865     4/26/1994   08/026,995   3/5/1993   Active
Patent
  USA   Warner Electric Technology LLC   HIGH STRENGTH ELECTROMAGNETIC COUPLING
DISC     5,445,259     8/29/1995   08/114,320   8/30/1993   Active
Patent
  USA   Warner Electric Technology LLC   UNIDRIVE ARMATURE HUB     5,370,209    
12/6/1994   08/119,729   9/10/1993   Active
Patent
  USA   Warner Electric Technology LLC   CLUTCH BRAKE ASSEMBLY     5,549,186    
8/27/1996   08/346,622   11/30/1994   Active
Patent
  USA   TB Woods Enterprises, Inc.   Flexible Coupling with End Stress Relief
Structure     5611732     3/18/1997   08/512,137   8/7/1995   Active
Patent
  USA   Warner Electric Technology LLC   METHOD OF MANUFACTURING A COMPONENT FOR
AN ELECTROMAGNETIC FRICTION
CLUTCHASSEMBLY     5,708,955     1/13/1998   08/558,906   11/16/1995   Active
Patent
  USA   Ameridrives International, LLC   Driveshaft with sealed slip joint seal
    5,655,968     08/12/1997   08/646,202   05/07/1996   Active
Patent
  USA   Warner Electric Technology LLC   FORMLOCK SHOES WITH FLATS     5,865,284
    2/2/1999   08/666,068   6/21/1996   Active
Patent
  USA   Warner Electric Technology LLC   METHOD OF MANUFACTURING A ROTOR FOR AN
ELECTROMAGNETIC CLUTCH
ASSEMBLY     5,920,981     7/13/1999   08/823,990   3/25/1997   Active
Patent
  USA   Warner Electric Technology LLC   SOUND DAMPING ARMATURE ASSEMBLY FOR AN
ELECTROMAGNETIC COUPLING     6,194,803     2/27/2001   09/032,572   2/27/1998  
Active
Patent
  USA   Warner Electric Technology LLC   MAG STOP CLUTCH WITH CENTER POLE    
5,971,121     10/26/1999   09/070,068   4/30/1998   Active
Patent
  USA   Warner Electric Technology LLC   ARMATURE FOR A SELECTIVELY ENGAGEABLE
AND DISENGAGEABLE COUPLING     6,364,084     4/2/2002   09/515779   2/29/2000  
Active
Patent
  USA   Warner Electric Technology LLC   ANTI-SLIP INESERT FOR A BACKSTOPPING
CLUTCH     6,257,388     7/10/2001   09/556510   4/24/2000   Active
Patent
  USA   Warner Electric Technology LLC   METHOD FOR MAKING AN ARMATURTE
ASSEMBLEY     6,591,477     7/7/2003   09/684,117   10/06/2000   Active
Patent
  USA   Dana Corporation   ARMATURE FOR A SELECTIVELY ENGAGEABLE AND
DISENGAGEABLE COUPLING     6,557,236     05/06/2003   10/027,095   12/20/2001  
Active
Patent
  USA   Warner Electric LLC   Electromechanical screw drive actuator    
6,927,513     8/9/2005   10/609,883   6/30/2003   Active
Patent
  USA   Warner Electric Technology LLC   IMPROVED DRIVE ASSEMBLY WITH
LIGHTWEIGHT BACKSTOPPPING CLUTCH     7,261,196     08/28/2007   11/064, 611  
02/24/05   Active
Patent
  USA   Warner Electric Technology LLC   Rotational Coupling Device            
  11/150670   6/10/2005   Active
Patent
  USA   Warner Electric Technology LLC   Rotational Coupling Device    
7,493,996     2/24/2009   11/150671   6/10/2005   Active
Patent
  USA   TB Woods Enterprises, Inc.   Flexible Coupling Device     7,390,265    
6/24/2008   11/256,463   10/21/2005   Active
Patent
  USA   Warner Electric Technology LLC   BALANCED FLOW COOLING WATER JACKET    
7,374,027     5/20/2008   11/263,394   10/31/2005   Active
Patent
  USA   Warner Electric Technology LLC   Liquid Cooled Brake assembley    
7,591,349     9/22/2009   11/263,399   10/31/2005   Active
Patent
  USA   Warner Electric Technology LLC   Rotational Coupling Device    
7,527,134     5/5/2009   11/278,448   4/3/2006   Active
Patent
  USA   Warner Electric Technology LLC   Automatically released bi-directional
overunning clutch     7,389,863     6/24/2008   11/341,763   01/27/2006   Active
Patent
  USA   Warner Electric Technology LLC   AquaMaKKs Brake (Liquid Cooled Brake
With Support Columns)               11/670,698   2/2/2007   Active
Patent
  USA   Warner Electric Technology LLC   Torque Arm Assembly for a Backstopping
Clutch               11/743,894   5/3/2007   Active
Patent
  USA   Warner Electric Technology LLC   Overrunning Clutch              
11/750,733   5/18/2007   Active
Patent
  USA   Warner Electric Technology LLC   Sparag Retainer for OVERRUNNING CLUTCH
              11/871,542   10/12/2007   Active
Patent
  USA   Warner Electric Technology LLC   BALANCED FLOW COOLING WATER JACKET    
          12/016,504   1/18/2008   Active
Patent
  USA   Warner Electric Technology LLC   Rotational Coupling Device            
  12/048,638   3/14/2008   Active
Patent
  USA   Warner Electric Technology LLC   DUAL ACTUATOR FRICTION BRAKE ASSEMBLY  
  7,556,128     7/7/2009   11/263,395   10/31/2005   Active
Patent Appl.
  USA   Warner Electric Technology LLC   “Dual Actuator Friction Brake Assembly”
              12/364,116   2/2/2009   Pending
Patent Appl.
  USA   Warner Electric Technology LLC   Rotational Coupling Device            
  11/150027   6/10/2005   Pending
Patent Appl.
  USA   Kilian Manufacturing Corporation   Bearing assembly for a steering
assembly     7,637,667     12/29/2009   11/773,715   7/5/2007   Active

 



--------------------------------------------------------------------------------



 



                                      Issuing           Registration  
Registration /   Application         IP Type   Jurisdiction   Owner Entity  
Title / Description   Number   Issue Date   Number   Filing Date   Status      
                           
Patent Appl.
  USA   Warner Electric Technology LLC   Rotational Coupling Device With Sealed
Key           12/124,699   5/21/2008   Pending
Patent Appl.
  USA   Warner Electric Technology LLC   “Safety Control for Release of
Backstopping Clutch”           12/175,995   07/18/2008   Pending
Patent Appl.
  USA   Warner Electric Technology LLC   [*]           [*]   [*]   [*]
Patent Appl.
  USA   Warner Electric Technology LLC   [*]           [*]   [*]   [*]

NOTES:
Warner Electric Technology, Inc.
A number of patents and trademarks owned by Warner Electric Technology LLC
remain in the former name (Warner Electric Technology, Inc.) of the company on
the records of various foreign patent and trademark offices. Efforts to record
the change in name are in progress with respect to some of the patents and
trademarks. For others, a conscious decision was made to hold off on recordation
pending some other action relating to the property (e.g., the next renewal of a
trademark registration). For yet others, a decision was made not to record the
change in name in view of a decision to allow various registrations or patents
to lapse).

 



--------------------------------------------------------------------------------



 



                                              Issuing             Registration  
Registration /     Application         IP Type   Jurisdiction   Owner Entity  
Title / Description     Number   Issue Date     Number   Filing Date   Status
TM
  Argentina   Warner Electric Technology Inc.   WICIHITA & Desgn (stylized)    
1,970,585     02/16/2004     2472032     10/29/2003   Active
TM
  Argentina   TB Woods Enterprises, Inc.   Dura-Flex     1,783,301     3/27/2000
    2,066,443     1/23/1997   Active
TM
  Australia   Boston Gear LLC   BOSTON GEAR     522543     11/6/1989          
11/06/1989   Active
TM
  Australia   Warner Electric Technology Inc.   MISTRAL     564784    
06/29/1993     564784     10/03/1991   Active
TM
  Australia   Warner Electric Technology Inc.   WICHITA     640944    
08/05/1996     640944     09/16/1994   Active
TM
  Australia   Warner Electric Technology LLC   WARNER LINEAR     1,125,414    
7/21/2006     1125414     7/21/2006   Active
TM
  Australia   Altra Industrial Motion, Inc.   A&Design     1185473    
07/03/2007     1185473     07/03/2007   Active
TM
  Australia   TB Woods Enterprises, Inc.   Sure-Flex & Design (stylized)    
B375,472     5/13/1982     B375,472     5/13/1982   Active
TM
  Austria   Warner Electric Technology LLC   WARNER     36391     04/13/1957    
AM 2025/56   10/24/1956   Active
TM
  Austria   Warner Electric Technology Inc.   WARNER ELECTRIC AND BACKGROUND
DESIGN     50589     07/19/1963     AM 760/63   03/26/1963   Active
TM
  Benelux   Warner Electric Technology LLC   FORMSPRAG     15729     01/21/1971
    248     01/21/1971   Active
TM
  Benelux   Warner Electric Technology LLC   MISTRAL     508812     10/21/1991  
  770814         Active
TM
  Benelux   Warner Electric Technology LLC   WARNER     42990     01/12/1972    
6207     06/15/1971   Active
TM
  Benelux   Warner Electric Technology Inc.   WARNER ELECTRIC AND BACKGROUND
DESIGN     44210     06/28/1971     6777     06/28/1971   Active
TM
  Benelux   Warner Electric Technology LLC   WICHITA     62029     09/20/1971  
  12065     09/20/1971   Active
TM
  Benelux   TB Woods Enterprises, Inc.   Sure-Flex     0316801     10/20/1972  
  0316801     10/20/1972   Active
TM
  Brazil   Warner Electric Technology Inc.   FORMSPRAG     770219144    
04/20/1982     X     08/12/1997   Active
TM
  Brazil   Warner Electric Technology Inc.   WARNER ELECTRIC AND BACKGROUND
DESIGN     007069901     02/25/1980     9738/M-72     06/14/1972   Active
TM
  Brazil   Warner Electric Technology LLC   WICHITA     006788939     10/10/1978
    21912     08/12/1971   Active
TM
  Brazil   TB Woods Inc.   Sure-Flex     810,942,631     3/19/1985    
810,942,631     8/23/1982   Active
TM Appl.
  Brazil   Formsprag LLC   Cebmag                 829.095.985     4/13/2007  
Pending
TM
  Brazil   Formsprag LLC   Cecon     829.095.993     10/6/2009     829.095.993  
  4/13/2007   Pending
TM
  Brazil   Formsprag LLC   Marland     829.096.000     10/6/2009     829.096.000
    4/13/2007   Pending
TM Appl.
  Brazil   Altra Industrial Motion, Inc.   A&Design                 829278044  
  07/31/2007   Pending
TM Appl.
  Brazil   Formsprag LLC   BC MA                 901417858     1/22/2009  
Pending
TM Appl.
  Canada   Altra Industrial Motion, Inc.   A & Design                 1374252  
  11/30/2007   Pending
TM
  Canada   Boston Gear LLC   BEAR-N-BRONZ & Design     TMA116839   02/05/1960  
  252099     07/23/1959   Active
TM
  Canada   Boston Gear LLC   BG & Design     TMA116836   02/05/1960     252095  
  07/23/1959   Active
TM
  Canada   Boston Gear LLC   BOST-BRONZ     TMA118130   05/20/1960     252100  
  07/23/1959   Active
TM
  Canada   Boston Gear LLC   BOSTON GEAR & Design     TMA172185   10/23/1970    
318048     11/29/1968   Active
TM
  Canada   Warner Electric Technology LLC   FORMSPRAG     TMA108144   09/27/1957
    0239971     03/21/1957   Active
TM
  Canada   Warner Electric Technology Inc.   KOPPER KOOL     TMA568894  
10/06/2002     1001794     01/12/1999   Active
TM
  Canada   Boston Gear LLC   RATIO MOTOR     UCA6161   06/18/1936     168466    
06/18/1936   Active
TM
  Canada   Boston Gear LLC   RATIO PAX     TMA208074   7/4/1975     374799    
05/01/1974   Active
TM
  Canada   Boston Gear LLC   RIGHT-90     TMA143118   12/17/1965     288461    
04/01/1965   Active
TM
  Canada   Warner Electric Technology LLC   WARNER     UCA50550   04/20/1954    
0224428     04/20/1954   Active
TM
  Canada   Warner Electric Technology LLC   WARNER ELECTRIC     TMA-134253  
01/17/1964     277382     08/19/1963   Active
TM
  Canada   Warner Electric Technology LLC   WICHITA     TMA120129   09/19/1958  
  247460     09/19/1958   Active
TM
  Canada   American Enterprises MPT L.P.   AMERICAN     UCA0045654   06/11/1952
    215415     06/11/1952   Active
TM
  Canada   American Enterprises MPT L.P.   AMERIGEAR     UCA0043128   06/11/1952
    215414     06/11/1952   Active
TM
  Canada   Warner Electric Technology LLC   SHEAVE-GRIP     TMA728275  
11/13/2008     1,176,042     4/28/2003   Active
TM
  Canada   Boston Gear LLC   CENTRIC     TMA324230   02/27/1987     562625    
05/13/1986   Active
TM
  Canada   Kilian Manufacturing Corporation   KILIAN     TMA 354757   4/21/1989
    608151     5/27/1998   Active
TM
  Canada   Warner Electric Technology LLC   GFR     TMA492416   4/16/1998    
845220     5/15/1997   Active

 



--------------------------------------------------------------------------------



 



                                              Issuing             Registration  
Registration /     Application         IP Type   Jurisdiction   Owner Entity  
Title / Description     Number   Issue Date     Number   Filing Date   Status
TM
  Canada   Warner Electric Technology LLC   WARNER LINEAR     TMA774,406  
7/30/2009     1310145     7/21/2006   Active
TM
  Canada   TB Woods Enterprises, Inc.   Formflex     TMA215307   8/13/1976    
352,690     4/26/1972   Active
TM
  Canada   TB Woods Enterprises, Inc.   Speedlign     TMA665,131   5/29/2006    
1,223,603     7/14/2004   Active
TM
  Canada   TB Woods Enterprises, Inc.   Sure-Flex     TMA380915   3/1/1991    
645,519     11/23/1989   Active
TM
  Canada   TB Woods Enterprises, Inc.   Qt Power Chain     TMA623,038  
10/20/2004     1,157,003     10/25/2002   Active
TM
  Canada   TB Woods Enterprises, Inc.   Woods@Work     TMA626,975   11/29/2004  
  1,157,004     10/25/2002   Active
TM
  Canada   Dana Corp.   Disc-O-Torque     TMA171577   9/25/1970     325923    
9/16/1969   Active
TM Appl.
  Canada   TB Woods Enterprises, Inc.   G-Flex                 1406538    
8/7/2008   Pending
TM
  Chile   Warner Electric Technology Inc.   WICHITA     543319     06/25/1999  
  435364     12/14/1998   Active
TM
  China   Warner Electric Technology Inc.   FORMSPRAG     520390     05/30/1990
    8927113         Active
TM
  China   Warner Electric Technology Inc.   WICHITA     520391     05/30/1990  
  8927115     08/08/1989   Active
TM
  China   Warner Electric Technology LLC   WARNER LINEAR     5,655,144    
9/7/2009     5655144     10/12/2006   Active
TM
  Colombia   Warner Electric Technology Inc.   WICHITA     121609     02/26/1987
    92.355.818     08/19/1983   Active
TM
  Europe (CTM)   TB Woods Inc.   Dura-Flex     507277     10/2/2000     507.277
    4/2/1997   Active
TM Appl.
  Europe (CTM)   Altra Industrial Motion, Inc.   A&Design     006067953    
05/16/2008     006067953     07/04/2007   Active
TM
  Europe (CTM)   Warner Electric Technology LLC   WARNER LINEAR     5,214,648  
  5/11/2007     5214648     7/21/2006   Active
TM
  Finland   Warner Electric Technology Inc.   MAGNUM     111882     05/20/1991  
  T198601641     04/24/1986   Active
TM
  Finland   Warner Electric Technology LLC   MISTRAL     TM 142083   01/22/1996
    T199104906     10/16/1991   Active
TM
  Finland   Warner Electric Technology Inc.   MAXIM     TM 110492   02/05/1991  
  T198601642     04/24/1986   Active
TM
  France   Boston Gear LLC   BOSTON     1624494     04/12/1991     INPI121128  
04/13/1989   Active
TM
  France   Boston Gear LLC   BOSTON GEAR     1624493     04/12/1991    
INPI121227   04/03/1989   Active
TM
  France   Warner Electric Technology LLC   FORMSPRAG     1197077     03/10/1972
    622349         Active
TM
  France   Warner Electric Technology Inc.   MISTRAL     1700743     10/22/1991
              Active
TM
  France   Warner Electric Technology LLC   WARNER ELECTRIC     1547742    
08/01/1968     940649         Active
TM
  France   Warner Electric Technology Inc.   WARNER & Design     1,230,455    
04/18/1958               Active
TM
  France   Warner Electric Technology Inc.   WICHITA     1248360     09/19/1958
    1248360         Active
TM
  France   TB Woods Enterprises, Inc.   Speedlign     1,286,266     6/19/1974  
  717,131     6/19/1974   Active
TM
  France   TB Woods Enterprises, Inc.   Sure-Flex     023196347     11/27/2002  
  023196347     11/27/2002   Active
TM
  Germany   Warner Electric Technology LLC   FORMSPRAG     708841     11/28/1957
    708 841/7 (F 7773)     04/02/1957   Active
TM
  Germany   Warner Electric Technology LLC   FORMSPRAG PCE     998923    
03/07/1980     D34116/7WZ   06/07/1979   Active
TM
  Germany   Warner Electric Technology LLC   KOPPER KOOL     1,039,311    
10/06/1982     D36687/7     10/08/1981   Active
TM
  Germany   Warner Electric Technology LLC   MISTRAL     2025422     11/30/1992
    T32561     10/19/1991   Active
TM
  Germany   Warner Electric Technology Inc.   STIEBER     39511829.8    
02/05/1996     X     03/16/1995   Active
TM
  Germany   Warner Electric Technology LLC   STIEBER HEIDELBERG     784371    
02/24/1964     ST06038   03/29/1963   Active
TM
  Germany   Warner Electric Technology Inc.   WARNER & Design     674860    
04/22/1955     W04058     05/27/1953   Active
TM
  Germany   Warner Electric Technology LLC   WARNER ELECTRIC     39552705.8    
12/12/1996     39552705.8     12/27/1995   Active
TM
  Germany   TB Woods Enterprises, Inc.   Form-Flex     1,053,953     9/16/1991  
  1,053,953     9/16/1991   Active
TM
  Germany   TB Woods Enterprises, Inc.   Speedlign     935,511     9/17/1975    
M39270     6/10/1974   Active
TM
  Germany   TB Woods Enterprises, Inc.   SureFlex     926,107     12/17/1974    
W24959     5/4/1973   Active
TM
  Germany   Warner Electric Technology LLC   GFR     39,333,006     12/9/1997  
  39333006.5     7/14/1997   Active
TM
  Germany   Warner Electric Technology LLC   GFR     39,807,235     3/27/1998  
  39807235.3     2/11/1998   Active
TM
  Great Britain   TB Woods Enterprises, Inc.   SureFlex     B998,327    
9/13/1972     B998,327     9/13/1972   Active
TM
  Great Britain   TB Woods Enterprises, Inc.   Dura-Flex     1,105,120    
11/22/1978     1105120     11/22/1978   Active
TM
  Great Britain   TB Woods Enterprises, Inc.   Speedlign     1,029,397    
5/13/1974     1,029,397     5/13/1974   Active
TM
  Hong Kong   Warner Electric Technology LLC   WARNER LINEAR     300685206    
7/21/2006     300685206     7/21/2006   Active
TM
  Hong Kong   Altra Industrial Motion, Inc.   A&Design     300906066    
07/05/2007     300906066     07/05/2007   Active

 



--------------------------------------------------------------------------------



 



                                              Issuing             Registration  
Registration /     Application         IP Type   Jurisdiction   Owner Entity  
Title / Description     Number   Issue Date     Number   Filing Date   Status
TM
  India   Warner Electric Technology LLC   FORMSPRAG     694707     05/11/2005  
  694707     01/17/1996   Active
TM
  India   Warner Electric Technology Inc.   STIEBER     662847     04/19/1995  
        04/19/1995   Active
TM
  India   Dana Corporation   WARNER ELECTRIC     672106     06/06/1996          
07/06/1995   Active
TM
  India   Warner Electric Technology LLC   WICHITA     694708     01/09/2004    
694708     01/17/1996   Active
TM Appl.
  India   Altra Industrial Motion, Inc.   A&Design                 1584305    
07/25/2007   Pending
TM
  Israel   Warner Electric Technology Inc.   WICHITA     57106     06/09/1988  
  57106     09/07/1983   Active
TM
  Italy   Warner Electric Technology Inc.   FORMSPRAG     781,460     05/27/1958
    X     04/23/1957   Active
TM
  Italy   Warner Electric Technology Inc.   WARNER     1,075,774     11/26/1976
    X     03/20/1973   Active
TM
  Italy   Warner Electric Technology Inc.   WARNER ELECTRIC AND BACKGROUND
DESIGN     454836     11/12/1966     X     03/26/1963   Active
TM
  Italy   Warner Electric Technology Inc.   WICHITA     847,574     11/19/1959  
  RM98C004872     10/13/1958   Active
TM
  Italy   TB Woods Inc.   Sure-Flex     1037180     9/25/1974     MI2003002784  
  9/25/1992   Active
TM
  Japan   Warner Electric Technology LLC   FORMSPRAG     1169444     11/06/1975
    127386/1971     11/24/1971   Active
TM
  Japan   Warner Electric Technology LLC   FORMSPRAG     4018891     06/27/1997
    135207/1995     12/28/1995   Active
TM
  Japan   Warner Electric Technology LLC   KOPPER KOOL     1759530    
04/23/1985     84256/1981     10/08/1981   Active
TM
  Japan   Warner Electric Technology LLC   MISTRAL     4033376     07/25/1997  
  100751/1991     09/27/1991   Active
TM
  Japan   Warner Electric Technology LLC   PCE     1551186     11/26/1982    
85449/1978     11/22/1978   Active
TM
  Japan   Warner Electric Technology LLC   STIEBER     4109923     02/06/1998  
  14030/95     02/17/1995   Active
TM
  Japan   Warner Electric Technology LLC   WARNER     452198     09/28/1954    
564/1954     01/13/1954   Active
TM
  Japan   Warner Electric Technology LLC   WARNER ELECTRIC     1719848    
10/31/1984     91915/1981     11/02/1981   Active
TM
  Japan   Warner Electric Technology LLC   WARNER ELECTRIC     2294610    
01/31/1991     91914/81     11/02/1981   Active
TM
  Japan   Warner Electric Technology LLC   WICHITA     2246130     07/30/1990  
  34043/77     05/19/1977   Active
TM
  Japan   Warner Electric Technology Inc.   MAXIM     2,477,,826     11/30/92  
  40400/1986     04/18/1986   Active
TM
  Japan   Altra Industrial Motion, Inc.   A&Design     5126277     04/04/2008  
  2007-075745     07/05/2007   Active
TM
  Japan   TB Woods Enterprises, Inc.   Sure-Flex     1,923,250     12/24/1986  
  40,343/1982     5/12/1982   Active
TM
  Japan   TB Woods Enterprises, Inc.   SureFlex and Katakana     1,740,974    
1/23/1995     7-700836     1/13/1995   Active
TM
  Japan   TB Woods Enterprises, Inc.   Dura-Flex     4,166,483     7/10/1998    
27318/97     3/17/1997   Active
TM
  Japan   TB Woods Inc.   Form-Flex     1,975,830     8/19/1987     41,517/85  
  8/19/1987   Active
TM
  Malaysia   Warner Electric Technology Inc.   STIEBER     95/02683    
03/28/2000     95/02683     03/28/1995   Active
TM
  Mexico   IMO Industries Inc.   BOSTON GEAR     473663     9/15/1994     161734
    02/26/1993   Active
TM
  Mexico   IMO Industries Inc.   BOSTON GEAR     658794     3/24/2000     161733
    02/26/1993   Active
TM
  Mexico   Warner Electric Technology LLC   FORMSPRAG     205855     09/02/1997
    114172     06/22/1997   Active
TM
  Mexico   Warner Electric Technology LLC   WARNER     92550     04/14/1958    
76668     01/29/1957   Active
TM
  Mexico   Warner Electric Technology LLC   WARNER ELECTRIC AND BACKGROUND
DESIGN     115936     01/01/1964     109532     03/04/1963   Active
TM
  Mexico   Warner Electric Technology Inc.   WICHITA     95017     12/09/1958  
  84314     09/06/1958   Active
TM
  Mexico   Warner Electric Technology Inc.   SHEAVE-GRIP     786,246    
03/31/2003     590,675     03/04/2003   Active
TM
  Mexico   Warner Electric Technology LLC   WARNER LINEAR     1,060,801    
7/17/2008     796,858     7/28/2006   Active
TM
  Mexico   Altra Industrial Motion, Inc.   A&Design     1053502     08/12/2008  
  873655     08/07/2007   Active
TM
  Mexico   Emerson Power Transmission Corp.   GFR     631,573     10/29/1999    
302944     07/30/1997   Active
TM
  Mexico   TB Woods Enterprises, Inc.   Dura-Flex     552,086     6/26/1997    
297,615     6/9/1997   Active
TM
  Mexico   TB Woods Enterprises, Inc.   Qt Power Chain     818826     1/26/2004
    573133     10/20/2002   Active
TM
  Mexico   TB Woods Enterprises, Inc.   Woods@Work     904275     10/24/2005    
573134     10/30/2002   Active
TM
  Mexico   TB Woods Enterprises, Inc.   Speedlign     896028     8/23/2005    
666,531     7/14/2004   Active
TM Appl.
  Mexico   TB Woods Enterprises, Inc.   G-Flex     1,120,117     9/10/2009    
953824     8/11/2008   Active

 



--------------------------------------------------------------------------------



 



                                              Issuing             Registration  
Registration /     Application         IP Type   Jurisdiction   Owner Entity  
Title / Description     Number   Issue Date     Number   Filing Date   Status
Unregistered TM
  n/a   Warner Electric LLC   Bear Rugged-Mobile Tough     n/a     n/a     n/a  
  n/a   n/a
Unregistered TM
  n/a   Warner Electric LLC   BearTrac     n/a     n/a     n/a     n/a   n/a
Unregistered TM
  n/a   Warner Electric LLC   Kodiak     n/a     n/a     n/a     n/a   n/a
TM
  Peru   Warner Electric Technology LLC   WICHITA     54452     04/27/1999    
75634     12/11/1998   Active
TM
  Singapore   Warner Electric Technology Inc.   WARNER ELECTRIC AND BACKGROUND
DESIGN     T82/01188Z     03/07/1988     T82/01188Z     03/09/1982   Active
TM
  Singapore   Warner Electric Technology LLC   WARNER LINEAR     T06/20041C    
9/26/2006     T06/20041C     9/26/2006   Active
TM
  Singapore   Altra Industrial Motion, Inc.   A&Design     T07/15070C    
07/06/2007     T0715070C     07/06/2007   Active
TM
  Singapore   TB Woods Enterprises, Inc.   SureFlex     T82/02556B     5/21/1982
    2556/82     5/21/1982   Active
TM
  South Africa   Warner Electric Technology Inc.   WICHITA     81/6897    
09/17/1981     81/6897     09/17/1981   Active
TM Appl.
  South Africa   Altra Industrial Motion, Inc.   A&Design                
2007/14502     07/05/2007   Pending
TM Appl.
  South Africa   Formsprag LLC   Marland                 2009/17809    
9/11/2009   Pending
TM
  South Korea   Warner Electric Technology LLC   WARNER ELECTRIC AND BACKGROUND
DESIGN     84202     09/30/1982     1982-0000088     01/07/1982   Active
TM
  South Korea   Warner Electric Technology LLC   WARNER ELECTRIC AND BACKGROUND
DESIGN     85916     11/23/1982     1982-0000086     01/07/1982   Active
TM
  South Korea   Warner Electric Technology LLC   WICHITA     108661    
01/08/1985     1983-0011882     08/23/1983   Active
TM
  South Korea   Warner Electric Technology LLC   WARNER LINEAR     40-0720036  
  8/7/2007     40-2006-0051431     10/12/2006   Active
TM
  South Korea   Altra Industrial Motion, Inc.   A&Design     40-0775102    
01/08/2009     40-2007-0039600     07/25/2007   Active
TM
  South Korea   TB Woods Enterprises, Inc.   Form-Flex     140,855     5/25/1987
    7981/1986     5/25/1997   Active
TM
  Spain   Warner Electric Technology LLC   FORMSPRAG     2006258(3)   07/05/1996
    2006258(3)       Active
TM
  Spain   Warner Electric Technology Inc.   KOPPER KOOL & Design     1662162    
06/05/1992     1662161     10/17/1991   Active
TM
  Spain   Warner Electric Technology LLC   MAGNUM     1,142,629     10/02/1989  
        04/11/1986   Active
TM
  Spain   Warner Electric Technology LLC   WARNER ELECTRIC     2010756    
10/27/1997     2010756     02/07/1996   Active
TM
  Spain   Warner Electric Technology Inc.   WICHITA     1045719     04/05/1984  
  1045719     08/30/1983   Active
TM
  Sweden   Warner Electric Technology LLC   FORMSPRAG     83978     12/20/1957  
            Active
TM
  Sweden   Warner Electric Technology LLC   WARNER ELECTRIC     323081    
04/25/1997     95-14891     12/27/1995   Active
TM
  Sweden   Warner Electric Technology Inc.   WARNER ELECTRIC AND BACKGROUND
DESIGN     109892     05/19/1964     63-01313     03/27/1963   Active
TM
  Sweden   Warner Electric Technology Inc.   WICHATA     90967     12/16/1960  
  3038     09/25/1958   Active
TM
  Switzerland   Warner Electric Technology LLC   FORMCHROME     P-412221    
10/18/1994     07371/1993.0     05/17/1993   Active
TM
  Switzerland   Warner Electric Technology LLC   FORM-LOCK     P-412226    
10/18/1994     7378/1993.2     05/17/1993   Active
TM
  Switzerland   Warner Electric Technology LLC   FORMSPRAG     P-287755    
04/26/1997     01681/1977     04/01/1997   Active
TM
  Switzerland   Warner Electric Technology LLC   FORMSPRAG & Design     P-412187
    10/14/1994     07373/1993.3     05/17/1993   Active
TM
  Switzerland   Warner Electric Technology Inc.   RL     P-414247     01/31/1995
    7376/1993.9     05/17/1993   Active
TM
  Switzerland   Warner Electric Technology Inc.   WARNER & Design     P-406103  
  10/11/1993     2801/1993.6         Active
TM
  Switzerland   Warner Electric Technology LLC   WARNER ELECTRIC     P-438835  
  03/27/1997     14050/1995     12/28/1995   Active
TM
  Switzerland   Warner Electric Technology LLC   WICHITA & Design     P-300175  
  10/09/1979     03810/1978     08/17/1978   Active
TM
  Switzerland   TB Woods Enterprises, Inc.   Sure-Flex     405,626     9/14/1992
    01605/1993     9/14/1992   Active
TM
  Taiwan   Warner Electric Technology Inc.   WARNER & Design     192580    
10/01/1982     70043208     12/29/1981   Active

 



--------------------------------------------------------------------------------



 



                                              Issuing             Registration  
  Registration /     Application         IP Type   Jurisdiction   Owner Entity  
Title / Description     Number   Issue Date     Number   Filing Date   Status
TM
  Taiwan   Warner Electric Technology Inc.   WARNER ELECTRIC AND BACKGROUND
DESIGN     64628     06/16/1993     81047228     09/21/1992   Active
TM
  Taiwan   Warner Electric Technology Inc.   WICHITA     245903     05/16/1984  
  (72)52506     12/21/1983   Active
TM
  Taiwan   Warner Electric Technology Inc.   WARNER ELECTRIC AND DESIGN    
192,580     9/20/2002               Active
TM
  Taiwan   Warner Electric Technology LLC   WARNER LINEAR     1,264,315    
6/1/2007     095037880     7/24/2006   Active
TM
  Taiwan   Altra Industrial Motion, Inc.   A&Design     1310870     05/16/2008  
  096031868     07/05/2007   Active
TM
  Taiwan   TB Woods Inc.   Dura-Flex     807,300     7/1/1998     (86)5713    
2/1/1997   Active
TM
  Thailand   Warner Electric Technology LLC   WARNER LINEAR     Kor275083  
10/26/2006     642919     10/26/2006   Active
TM
  Thailand   Altra Industrial Motion, Inc.   A&Design     Kor296763   07/25/2007
    668284     07/25/2007   Active
TM
  United Kingdom   TB Woods Enterprises, Inc.   SureFlex     B998,327    
9/13/1972     B998,327     9/13/1972   Active
TM
  United Kingdom   TB Woods Enterprises, Inc.   Dura-Flex     1,105,120    
11/22/1978     1105120     11/22/1978   Active
TM
  United Kingdom   TB Woods Enterprises, Inc.   Speedlign     1,029,397    
5/13/1974     1,029,397     5/13/1974   Active
TM
  United Kingdom   Warner Electric Technology LLC   AUTOGAP     795572    
09/17/1959           09/17/1959   Active
TM
  United Kingdom   Warner Electric Technology Inc.   MAGNUM     879962    
05/25/1965     879962     05/25/1965   Active
TM
  United Kingdom   Warner Electric Technology Inc.   MAGNUM     1263574    
09/15/1989     1263574     03/27/1986   Active
TM
  United Kingdom   Warner Electric Technology LLC   MISTRAL     1475775    
06/27/1997           09/07/1991   Active
TM
  United Kingdom   Warner Electric Technology LLC   WARNER     792664    
06/29/1959     792664         Active
TM
  United Kingdom   Warner Electric Technology LLC   WARNER     710,641    
09/17/1952     710641     07/15/1952   Active
TM
  United Kingdom   Warner Electric Technology LLC   WICHITA     2192400    
09/29/2000     2192400     03/20/1999   Active
TM
  United Kingdom   Warner Electric Technology LLC   WICHATA     783301    
10/29/1958     783301     10/29/1958   Active
TM
  United Kingdom   Warner Electric Technology Inc.   DURA-FLEX     1,105,120    
11/22/78               Active
TM
  United Kingdom   Warner Electric Technology Inc.   FORMSPRAG     2380616    
6/24/2005           12/17/2004   Active
TM
  United Kingdom   Boston Gear LLC   CENTRIC     1259254     1/30/1986    
1259254     1/30/1986   Active
TM
  USA   Boston Gear LLC   ACE     1771190     5/18/1993     74253998    
3/10/1992   Active
TM
  USA   Ameridrives International, LLC   AMERICAN     0529539     8/22/1950    
71578852     4/29/1949   Active
TM
  USA   Ameridrives International, LLC   AMERICARDAN     2,488,262     09/11/01
    75621192     01/15/1999   Active
TM
  USA   Ameridrives International, LLC   AMERIDISC & Design     0802185    
1/18/1966     72219296     5/19/1965   Active
TM
  USA   Ameridrives International, LLC   AMERIDRIVES     2168489     6/23/1998  
  75204229     11/25/1996   Active
TM
  USA   Ameridrives International, LLC   AMERIFLEX     1000720     12/31/1974  
  72444883     1/2/1973   Active
TM
  USA   Warner Electric Technology LLC   AUTOGAP     681,746     07/14/1959    
72046678     2/26/1958   Active
TM
  USA   Boston Gear LLC   BEAR-N-BRONZ     0603829     3/29/1955     71665847  
  5/6/1954   Active
TM
  USA   Boston Gear LLC   BG & Design     0298486     10/25/1932     71327723  
  6/4/1932   Active
TM
  USA   Boston Gear LLC   BOSTRONG & Design     0837074     10/17/1967    
72251147     7/27/1966   Active
TM
  USA   Boston Gear LLC   BOST-BRONZ     0547544     9/4/1951     71597836    
5/20/1950   Active
TM
  USA   Boston Gear LLC   BOST-BRONZ     0612905     9/27/1955     71677082    
11/22/1954   Active
TM
  USA   Boston Gear LLC   BOST-FLEX     1111218     1/16/1979     73163090    
3/21/1978   Active
TM
  USA   Boston Gear LLC   BOSTON     0522912     3/28/1950     71535926    
9/27/1947   Active
TM
  USA   Boston Gear LLC   BOSTON & Design     1374572     12/10/1985    
73514378     12/19/1984   Active
TM
  USA   Boston Gear LLC   BOSTON GEAR     0905805     1/12/1971     72338165    
9/17/1969   Active
TM
  USA   Boston Gear LLC   BOSTON GEAR     0905846     1/12/1971     72338166    
9/17/1969   Active
TM
  USA   Boston Gear LLC   BOSTONE     1131198     2/26/1980     73163091    
3/21/1978   Active
TM
  USA   Formsprag LLC   CEBMAG     1352456     08/06/1985     73513313    
12/13/1984   Active
TM
  USA   Formsprag LLC   CECON     2871858     08/10/04     78/300,412    
09/15/2003   Active
TM
  USA   Boston Gear LLC   CENTRIC     1365217     10/15/1985     73434105    
7/11/1983   Active
TM
  USA   Boston Gear LLC   DCX     1689927     6/2/1992     74151919    
3/27/1991   Active
TM
  USA   Boston Gear LLC   DCX PLUS     1794125     9/21/1993     74151939    
3/27/1991   Active
TM
  USA   Nuttall Gear LLC   DELROYD     3025384     12/13/2005     76/586088    
4/12/2004   Active

 



--------------------------------------------------------------------------------



 



                                              Issuing             Registration  
  Registration /     Application         IP Type   Jurisdiction   Owner Entity  
Title / Description     Number   Issue Date     Number   Filing Date   Status
TM
  USA   Warner Electric Technology LLC   ELECTRO-MODULE     0838675    
11/14/1967     72200306     8/20/1964   Active
TM
  USA   Warner Electric Technology LLC   ELECTRO-PACK     0741888     12/11/1962
    72127440     9/7/1961   Active
TM
  USA   Warner Electric Technology LLC   F AND DESIGN     0743735     01/15/1963
    72125482     8/7/1961   Active
TM
  USA   Warner Electric Technology LLC   FORMCHROME     0867512     04/01/1969  
  72300576     6/17/1968   Active
TM
  USA   Warner Electric Technology LLC   FORM-LOCK     0870852     06/10/1969  
  72300575     6/17/1968   Active
TM
  USA   Warner Electric Technology LLC   FORMSRPAG & Design     0444642    
01/15/1952     71510384     10/7/1946   Active
TM
  USA   Warner Electric Technology LLC   FORMSPRAG     1216418     11/16/1982  
  73326809     9/4/1981   Active
TM
  USA   Warner Electric Technology LLC   KOPPER KOOL     1258259     11/22/1983
    73334553     10/28/1981   Active
TM
  USA   Warner Electric Technology LLC   LLH     1759504     03/23/1993    
74303730     8/13/1992   Active
TM
  USA   Warner Electric Technology LLC   MAG STOP     1,851,941     08/30/1994  
  74327472     11/2/1992   Active
TM
  USA   Warner Electric Technology LLC   MAGNUM     2,892,316     10/12/2004    
76/336,606     11/13/2001   Active
TM
  USA   Formsprag LLC   MARLAND     2667819     12/31/2002     76118280    
8/28/2000   Active
TM
  USA   Warner Electric Technology LLC   MESUR-FIL     0990826     08/13/1974  
  72464823     8/6/1973   Active
TM
  USA   Warner Electric Technology LLC   MISTRAL     2168734     06/30/1998    
74240876     1/28/1992   Active
TM
  USA   Boston Gear LLC   MOTOR MULTIPLIER     1131648     3/11/1980    
73184680     9/5/1978   Active
TM
  USA   Nuttall Gear LLC   NGC & Design     3031121     12/20/2005     76/586087
    4/12/2004   Active
TM
  USA   Nuttall Gear LLC   Nuttall     3031120     12/20/2005     76/586086    
4/12/2004   Active
TM
  USA   Boston Gear LLC   OPTIMOUNT     0670192     11/25/1958     72046238    
2/20/1958   Active
TM
  USA   Warner Electric Technology LLC   PCE     1136601     06/03/1980    
73193726     11/17/1978   Active
TM
  USA   Boston Gear LLC   RATIOPAX     0985828     6/11/1974     72456678    
5/7/1973   Active
TM
  USA   Boston Gear LLC   RATIOTROL     0743713     1/15/1963     72137450    
2/7/1962   Active
TM
  USA   Warner Electric Technology LLC   SHEAVE-GRIP     3,085,816     4/25/2006
    76/498,191     3/14/2003   Active
TM
  USA   Warner Electric Technology LLC   UNIDAMP     1795619     09/28/1993    
74038916     3/16/1990   Active
TM
  USA   Warner Electric Technology LLC   UNIMODULE     1678062     03/03/1992  
  74053993     4/30/1990   Active
TM
  USA   Warner Electric Technology LLC   WARNER & Design     0527445    
07/11/1950     71528385     7/11/1947   Active
TM
  USA   Warner Electric Technology LLC   WARNER ELECTRIC     1,026,080    
12/02/1975     73035013     10/18/1974   Active
TM
  USA   Ameridrives International, LLC   AMERIGEAR     2,951,600     5/17/2005  
  78/373,119     2/24/2004   Active
TM
  USA   Ameridrives International, LLC   THE AMERICAN FULLY CROWNED TOOTH    
2980971     5/10/2005     78/373,135     2/24/2004   Active
TM
  USA   Boston Gear LLC   POSIVENT     2875347     08/17/2004     76/423,536    
06/20/2002   Active
TM
  USA   Boston Gear LLC   STABILI SEAL     3,131,135     08/15/2006    
78/564,645     02/10/2005   Active
TM
  USA   Warner Electric Technology Inc.   WICHITA CLUTCH     3039567    
01/10/2006     76/620135     11/12/04   Active
TM
  USA   Altra Industrial Motion, Inc.   A&Design     3,146,781     09/19/2006  
  78/560930     02/04/2005   Active
TM
  USA   Warner Electric Technology LLC   AQUAMAKKS     3,490,449     08/19/2008
    78/821,282     02/23/2006   Active
TM
  USA   Warner Electric Technology LLC   Warner Electric     3,287,916    
09/04/2007     78/790,162     01/12/2006   Active
TM
  USA   Boston Gear LLC   CENTRIGARD     3,374,068     1/22/2008     78/774,995
    12/16/2005   Active
TM
  USA   Altra Industrial Motion, Inc.   Altra Industrial Motion     3360155    
12/25/2007     76/621069     11/17/2004   Active
TM
  USA   Warner Electric Technology LLC   Warner Linear     3,413,352    
04/15/2008     78/910,851     06/19/2006   Active
TM
  USA   Altra Industrial Motion, Inc.   A-Track     3,263,081     07/10/2007    
78/790085     1/12/2006   Active
TM
  USA   Kilian Manufacturing Corporation   KILIAN     1216354     11/16/1982    
73277508     9/11/1980   Active
TM
  USA   Kilian Manufacturing Corporation   KILROL     2827924     3/30/2004    
78213978     2/12/2003   Active
TM
  USA   Warner Electric Technology LLC   GFR     3,494,910     9/2/2008    
77/247,944     08/06/07   Active
TM
  USA   Warner Electric Technology LLC   B-Track     3,609,446     4/21/2009    
77/237,461     07/24/2007   Active
TM
  USA   TB Woods Enterprises, Inc.   All-Pro     2,165,737     6/16/1998    
75/290,731     5/12/1997   Active
TM
  USA   TB Woods North Carolina, Inc.   Braketron     1,164,393     8/11/1981  
  73/254,657     3/19/1980   Active
TM
  USA   TB Woods Enterprises, Inc.   Deck & Design (stylized lettering)    
1,409,209     9/16/1986     73/581,633     2/7/1986   Active

 



--------------------------------------------------------------------------------



 



                                              Issuing             Registration  
  Registration /     Application         IP Type   Jurisdiction   Owner Entity  
Title / Description     Number   Issue Date     Number   Filing Date   Status
TM
  USA   TB Woods Enterprises, Inc.   Disc-O-Torque     859,264     10/29/1968  
  72/285,224     11/20/1967   Active
TM
  USA   TB Woods Enterprises, Inc.   Dura-Flex     1,116,828     4/24/1979    
73/158,649     2/13/1978   Active
TM
  USA   TB Woods Enterprises, Inc.   First In Couplings     1,361,466    
9/24/1985     73/526,310     3/11/1985   Active
TM
  USA   TB Woods Enterprises, Inc.   Form-Flex     2,152,362     4/21/1998    
75/273,175     4/11/1997   Active
TM
  USA   TB Woods Enterprises, Inc.   Poole     2,191,918     9/29/1998    
75/251,697     2/28/1997   Active
TM
  USA   TB Woods Enterprises, Inc.   Qt Power Chain     2,723,745     6/10/2003
    76/403,299     5/2/2002   Active
TM
  USA   TB Woods Enterprises, Inc.   Roto-Cam     859,263     10/29/1968    
72/285,223     11/20/1967   Active
TM
  USA   TB Woods Enterprises, Inc.   Speedlign     2,991,827     9/6/2005    
78/350,700     1/12/2004   Active
TM
  USA   TB Woods Enterprises, Inc.   Sure Grip (Stylized)     645,415    
5/14/1957     71/640,418     1/6/1953   Active
TM
  USA   TB Woods Enterprises, Inc.   Sure-Flex     668,649     10/21/1958    
72/043,720     1/9/1958   Active
TM
  USA   TB Woods Enterprises, Inc.   Sure-Grip     646,423     6/4/1957    
71/575,508     3/15/1949   Active
TM
  USA   TB Woods Enterprises, Inc.   Sure-Grip     1,109,150     12/19/1978    
73/136,699     8/8/1977   Active
TM
  USA   TB Woods Enterprises, Inc.   Ultra-V     1,001,969     1/21/1975    
73/001,734     10/9/1973   Active
TM
  USA   TB Woods Enterprises, Inc.   Ultra-V     1,001,970     1/21/1975    
73/003,203     10/10/1973   Active
TM
  USA   TB Woods Enterprises, Inc.   W TB Wood’s (and design)     2,059,245    
5/6/1997     75/107,136     5/20/1996   Active
TM
  USA   TB Woods Enterprises, Inc.   G-Flex     3,501,631     9/16/2008    
77/397,102.     2/14/2008   Active
TM
  USA   Inertia Dynamics, LLC   Unibrake     0809205     05/31/1966    
72/219817     05/26/1965   Active
TM Appl.
  USA   Kilian Manufacturing Corporation   HI-TECH WORRY BEADS                
78/775,032     12/16/2005   Pending
TM Appl.
  USA   Formsprag LLC   BC MA                 77/649,950     1/15/2009   Pending
Unregistered TM
  USA   Inertia Dynamics, LLC   IDI                            
TM
  USA   Warner Electric Technology LLC   WARNER ELECTRIC     0726202    
01/09/1962     72105397     9/28/1960   Active
TM
  USA   Warner Electric Technology LLC   WICHITA     1565483     11/14/1989    
73753251     8/29/1988   Active
TM
  Venezuela   Warner Electric Technology Inc.   WICHITA     120263    
04/25/1986     7010-83     09/01/1983   Active
TM
  Vietnam   Warner Electric Technology Inc.   WARNER     9997     12/11/1993    
11808     03/20/1993   Active  
 
  NOTES:                                     American Enterprises MPT L.P.      
                              This entity is the owner of record of a pair of
Canadian registrations. The changes in the company’s name from American
Enterprises MPT L.P. to Ameridrives International L.P. (on 04/25/1997) and later
from Ameridrives International L.P. to Ameridrives International LLC (on
12/21/2005) have not yet been recorded against the registrations.
 
                                                Dana Corporation                
                    This entity is the owner of record of an Indian trademark
registration for “WARNER ELECTRIC.” The assignment of the registration from Dana
Corporation to Warner Electric Technology, Inc. and the subsequent name change
from Warner Electric Technology, Inc. to Warner Electric Technology LLC have
been submitted for recordation. Dana Corporation is also the owner of record of
a Canadian trademark registration for “DISC-O-TORQUE” relating to TB Woods. No
action has been taken to address the change in ownership of this registration in
view of instructions given in 2000 to a prior law firm for TB Woods to allow the
registration to lapse (the registration actually remains in force until 2015.

 



--------------------------------------------------------------------------------



 



                                              Issuing           Registration  
Registration /   Application         IP Type   Jurisdiction   Owner Entity  
Title / Description   Number   Issue Date   Number   Filing Date   Status      
  Emerson Power Transmission Corp.                                     This
entity is the owner of record on a Mexican registration for “GFR.” Assignments
from Emerson Power Transmission Corp. to Dana Holdings GmbH and from Dana
Holdings GmbH to Warner Electric Technology LLC have been submitted for
recordation and the process is ongoing.                            
 
                                                IMO Industries, Inc.            
                        This entity is the owner of record on a pair of Mexican
registrations for “BOSTON GEAR”. An assignment of the Mexican registrations to
Boston Gear LLC is in the process of being recorded.                            
 
                                                Warner Electric Technology, Inc.
                                    A number of patents and trademarks owned by
Warner Electric Technology LLC remain in the former name (Warner Electric
Technology, Inc.) of the company on the records of various foreign patent and
trademark offices. Efforts to record the change in name are in progress with
respect to some of the patents and trademarks. For others, a conscious decision
was made to hold off on recordation pending some other action relating to the
property (e.g., the next renewal of a trademark registration). For yet others, a
decision was made not to record the change in name in view of a decision to
allow various registrations or patents to lapse).                            

 



--------------------------------------------------------------------------------



 



INTELLECTUAL PROPERTY LICENSES

              Name of Grantor   Name of Agreement   Date of Agreement   Parties
to Agreement
[*]
  License Agreement   August 17, 2009   Ameridrives International, LLC
 
           
The Grantors own or license certain off-the-shelf software, which software is
ready-made and available for sale, lease, or license to the general public.
           
 
           
From time to time in the course of manufacturing products for their customers,
certain customers may grant the Grantors limited licenses to certain of their
intellectual property.
           

 



--------------------------------------------------------------------------------



 



EXHIBIT E
(See Section 3.13 of Security Agreement and Definition of “Pledged Collateral”)
LIST OF PLEDGED COLLATERAL, SECURITIES AND OTHER INVESTMENT PROPERTY
STOCKS

                                                                Percentage of
Name of         Certificate     Number of         Outstanding Grantor   Issuer  
  Number(s)     Shares   Class of Stock     Shares
Altra Holdings, Inc.
  Altra Industrial Motion, Inc.     C-2       1,000     Common Stock, $0.001 par
value     100%  
Altra Industrial Motion, Inc.
  American Enterprises MPT Corp.     102       999     Common Stock, $0.001 par
value     100%  
Altra Industrial Motion, Inc.
  Warner Electric LLC     002       1     LLC Interests     100%  
Altra Industrial Motion, Inc.
  Warner Electric Technology LLC     002       1     LLC Interests     100%  
Altra Industrial Motion, Inc.
  Boston Gear LLC     001       1     LLC Interests     100%  
Altra Industrial Motion, Inc.
  Kilian Manufacturing Corporation     102       10     Stock, no par value    
100%  
Altra Industrial Motion, Inc.
  Warner Electric International Holding, Inc.     2       1,000     Stock, $1.00
par value     100%  
Altra Industrial Motion, Inc.
  Inertia Dynamics, LLC     002       100%     LLC Interests     100%  
Altra Industrial Motion, Inc.
  TB Wood’s Corporation     C-2       1,000     Common Stock, $0.01 par value  
  100%  
American Enterprises MPT Corp.
  American Enterprises MPT Holdings, LLC     001       100%     LLC Interests  
  100%  
American Enterprises MPT Corp.
  Ameridrives International LLC     001       100%     LLC Interests     100%  
American Enterprises MPT Corp.
  Nuttall Gear LLC     001       1     LLC Interests     100%  
American Enterprises MPT Corp.
  Formsprag LLC     004       861,429     Units     100%  
TB Wood’s Corporation
  TB Wood’s Incorporated     2       1,125,000     Common Stock, $0.10 par value
    100%  
TB Wood’s Incorporated
  TB Wood’s Enterprises Inc.     2       3,000     Common Stock, $0.01 par value
    100%  
TB Wood’s Incorporated
  T.B. Wood’s Canada Ltd.     1015       3,415     Common Shares     65%  

 



--------------------------------------------------------------------------------



 



                                                                Percentage of
Name of         Certificate     Number of         Outstanding Grantor   Issuer  
  Number(s)     Shares   Class of Stock     Shares
TB Wood’s Incorporated
  Industrial Blaju, S.A. de C.V.     2       25,229,382     Capital Stock, $1.00
par value     65%  
Kilian Manufacturing Corporation
  3091780 Nova Scotia Company     5, 7       130     Common Shares, no par value
    65%  
Warner Electric International Holding, Inc.
  Warner Electric UK Group Ltd.     6       2,456,508     Ordinary Shares of £1
each, fully paid     65%  
Warner Electric International Holding, Inc. *
  Warner Electric (Holding) SAS                         65%  
Warner Electric International Holding, Inc. *
  Warner Electric Group GmbH                         65%  
Warner Electric International Holding, Inc.*
  Warner Electric (Netherlands) Holding, B.V.                         65%  

 

*   NOTE: Certificates for these entities will be provided post-closing.

BONDS

                      Name of                     Grantor   Issuer   Number  
Face Amount   Coupon Rate   Maturity
N/A
                   

GOVERNMENT SECURITIES

                          Name of                         Grantor   Issuer  
Number   Type   Face Amount   Coupon Rate   Maturity
N/A
                       

OTHER SECURITIES OR OTHER INVESTMENT PROPERTY
(CERTIFICATED AND UNCERTIFICATED)

                          Percentage Ownership Name of Grantor   Issuer  
Description of Collateral   Interest
See below.
           

 



--------------------------------------------------------------------------------



 



Existing Joint Ventures
     Warner Electric LLC holds 40% of Elastomeric Actuators Inc.

 



--------------------------------------------------------------------------------



 



EXHIBIT F
(See Section 3.1 of Security Agreement)
OFFICES IN WHICH FINANCING STATEMENTS HAVE BEEN FILED

      Name of Grantor   Jurisdiction
Altra Holdings, Inc.
  DE
Altra Industrial Motion, Inc.
  DE
American Enterprises MPT Corp.
  DE
American Enterprises MPT Holdings, LLC
  DE
Ameridrives International, LLC
  DE
Boston Gear LLC
  DE
Formsprag LLC
  DE
Inertia Dynamics, LLC
  DE
Kilian Manufacturing Corporation
  DE
Nuttall Gear LLC
  DE
TB Wood’s Corporation
  DE
TB Wood’s Enterprises, Inc.
  DE
TB Wood’s Incorporated
  PA
Warner Electric International Holding, Inc.
  DE
Warner Electric LLC
  DE
Warner Electric Technology LLC
  DE

 



--------------------------------------------------------------------------------



 



EXHIBIT G
(See Section 4.4 and 4.8 of Security Agreement)
AMENDMENT
This Amendment, dated                     , ___ is delivered pursuant to
Section 4.4 of the Security Agreement referred to below. All defined terms
herein shall have the meanings ascribed thereto or incorporated by reference in
the Security Agreement. The undersigned hereby certifies that the
representations and warranties in Article III of the Security Agreement are and
continue to be true and correct. The undersigned further agrees that this
Amendment may be attached to that certain Pledge and Security Agreement, dated
                     ___, ___, between the undersigned, as the Grantors, and
JPMorgan Chase Bank, N.A., as the Administrative Agent, (the “Security
Agreement”) and that the Collateral listed on Schedule I to this Amendment shall
be and become a part of the Collateral referred to in said Security Agreement
and shall secure all Secured Obligations referred to in said Security Agreement.

                       
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
           
 
  Title:        
 
           





--------------------------------------------------------------------------------



 



EXHIBIT H
(See Section 8.21 of Security Agreement)
Post Closing Matters

                      Responsible     Document/Deliverable   Party   Due Date
1. Deliver to the Administrative Agent the results of patent and trademark
searches of the U.S. Patent and Trademark Office databases, together with an
Exhibit D attached hereto, listing all Patents and Trademarks (including any
licenses of the foregoing) in which such Grantor has an ownership interest, in
each case as required under Section 4.7(f) hereof.
  Grantors     12/25/09  
2. Execute and deliver to the Administrative Agent (x) a patent security
agreement and (y) a trademark security agreement as required under
Section 4.7(f) hereof.
  Grantors     12/25/09  
3. Deliver to the Administrative Agent (i) appraisals of the Borrowers’
Inventory and (ii) copies of existing appraisals with respect to each of the
Mortgaged Properties as required under Section 5.16 of the Credit Agreement.
  Grantors     12/25/09  
4. Conduct field examinations of the Borrowers’ books, records, Accounts,
Inventory and other Collateral as required under Section 5.16 of the Credit
Agreement.
  Administrative Agent     12/25/09  
5. Deliver to the Administrative Agent a Mortgage and other related items with
respect to each Mortgaged Property as required under Section 5.15 of the Credit
Agreement.
  Grantors     2/23/10  
6. Execute and deliver to the Administrative Agreement Control Agreements as
required under Section 4.14 hereof and Section 5.12 of the Credit Agreement.
  Grantors     2/23/10  
7. Deliver to the Administrative Agreement Collateral Access Agreements as
required under Section 4.13.
  Grantors     3/25/10  

